Exhibit 10.2

 

 

 

 

 

SALE AND SERVICING AGREEMENT

 

among

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2020-A,

as Issuer,

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Trust Depositor,

 

HARLEY-DAVIDSON CREDIT CORP.,

as Servicer

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Trustee

 

Dated as of January 1, 2020

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

Page

Table of Contents

ARTICLE ONE DEFINITIONS

1

Section 1.01.

Definitions

1

Section 1.02.

Usage of Terms

18

Section 1.03.

Section References

18

Section 1.04.

Calculations

18

Section 1.05.

Accounting Terms

18

ARTICLE TWO TRANSFER OF CONTRACTS

19

Section 2.01.

Closing

19

Section 2.02.

Conditions to the Closing

19

ARTICLE THREE REPRESENTATIONS AND WARRANTIES

21

Section 3.01.

Representations and Warranties Regarding the Trust Depositor

21

Section 3.02.

Representations and Warranties Regarding the Servicer

22

ARTICLE FOUR PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

24

Section 4.01.

Custody of Contracts

24

Section 4.02.

Filing

25

Section 4.03.

Name Change or Relocation

25

Section 4.04.

Costs and Expenses

25

ARTICLE FIVE SERVICING OF CONTRACTS

26

Section 5.01.

Responsibility for Contract Administration

26

Section 5.02.

Standard of Care

26

Section 5.03.

Records

26

Section 5.04.

Inspection

26

Section 5.05.

Trust Accounts

26

Section 5.06.

Enforcement

28

Section 5.07.

Trustees to Cooperate

29

Section 5.08.

Costs and Expenses

29

Section 5.09.

Maintenance of Security Interests in Motorcycles

29

Section 5.10.

Successor Servicer/Lockbox Agreements

30

Section 5.11.

Separate Entity Existence

30

ARTICLE SIX THE TRUST DEPOSITOR

30

Section 6.01.

Covenants of the Trust Depositor.

30

Section 6.02.

Liability of Trust Depositor; Indemnities

32

Section 6.03.

Merger or Consolidation of, or Assumption of the Obligations of, Trust
Depositor; Certain Limitations

33

Section 6.04.

Limitation on Liability of Trust Depositor and Others

34

Section 6.05.

Trust Depositor Not to Resign

34

ARTICLE SEVEN DISTRIBUTIONS; RESERVE FUND

34

Section 7.01.

Monthly Distributions

34

Section 7.02.

Fees

34

Section 7.03.

Advances

35

Section 7.04.

Reserved.

35

Section 7.05.

Distributions; Priorities.

35

Section 7.06.

Reserve Fund.

37

Section 7.07.

Reserved.

38

Section 7.08.

Purchase of Contracts for Breach of Representations and Warranties.

38

Section 7.09.

Reassignment of Reacquired Contracts

39

Section 7.10.

Servicer’s Purchase Option

39

 

i

--------------------------------------------------------------------------------



 

Section 7.11.

Purchase of Contracts for Breach of Servicing Obligations

40

Section 7.12.

Dispute Resolution

40

Section 7.13.

Calculation Agent; Benchmark Determination

42

ARTICLE EIGHT EVENTS OF TERMINATION; SERVICE TRANSFER

44

Section 8.01.

Events of Termination

44

Section 8.02.

Waiver of Event of Termination

45

Section 8.03.

Servicing Transfer

45

Section 8.04.

Successor Servicer to Act; Appointment of Successor Servicer

45

Section 8.05.

Notification Noteholders

46

Section 8.06.

Effect of Transfer

46

Section 8.07.

Database File

46

Section 8.08.

Successor Servicer Indemnification

46

Section 8.09.

Responsibilities of the Successor Servicer

46

Section 8.10.

Limitation of Liability of Servicer

47

Section 8.11.

Merger or Consolidation of Servicer

47

Section 8.12.

Servicer Not to Resign

47

Section 8.13.

Appointment of Subservicer

48

ARTICLE NINE REPORTS

48

Section 9.01.

Monthly Reports

48

Section 9.02.

Officer’s Certificate

48

Section 9.03.

Other Data

48

Section 9.04.

Report on Assessment of Compliance with Servicing Criteria and Attestation;
Annual Officer’s Certificate

48

Section 9.05.

Monthly Reports to Noteholders

49

Section 9.06.

Regulation AB

50

Section 9.07.

Information to Be Provided by the Indenture Trustee

50

Section 9.08.

Exchange Act Reporting

51

ARTICLE TEN TERMINATION

52

Section 10.01.

Sale of Trust Assets

52

ARTICLE ELEVEN MISCELLANEOUS

52

Section 11.01.

Amendment

52

Section 11.02.

Protection of Title to Trust

53

Section 11.03.

Governing Law

54

Section 11.04.

Notices

54

Section 11.05.

Severability of Provisions

56

Section 11.06.

Assignment

56

Section 11.07.

Third Party Beneficiaries

56

Section 11.08.

Counterparts

56

Section 11.09.

Headings

57

Section 11.10.

No Bankruptcy Petition; Disclaimer and Subordination

57

Section 11.11.

Limitation of Liability of Owner Trustee and Indenture Trustee

57

 

ii

--------------------------------------------------------------------------------



 

EXHIBITS

 

Exhibit A

Form of Assignment

A-1

Exhibit B

Form of Closing Certificate of Trust Depositor

B-1

Exhibit C

Form of Closing Certificate of Seller/Servicer

C-1

Exhibit D

Form of Servicing Officer Certification as to Monthly Report

D-1

Exhibit E

Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance

E-1

Exhibit F

Form of Indenture Trustee’s Annual Certificate

F-1

Exhibit G

Form of Certificate Regarding Reacquired Contracts

G-1

Exhibit H

List of Contracts

H-1

Exhibit I

Form of Monthly Report to Noteholders

I-1

Exhibit J

Seller’s Representations and Warranties

J-1

Exhibit K

Lockbox Bank and Lockbox Account

K-1

 

iii

--------------------------------------------------------------------------------



 

THIS SALE AND SERVICING AGREEMENT, dated as of January 1, 2020 (this
“Agreement”), is entered into by and among Harley-Davidson Motorcycle Trust
2020-A (together with its successors and assigns, the “Issuer” or the “Trust”),
Harley-Davidson Customer Funding Corp. (together with its successor and assigns,
the “Trust Depositor”), The Bank of New York Mellon Trust Company, N.A. (solely
in its capacity as Indenture Trustee, together with its successors and assigns,
the “Indenture Trustee”) and Harley-Davidson Credit Corp. (solely in its
capacity as Servicer, together with its successor and assigns, “Harley-Davidson
Credit” or the “Servicer”).

 

WHEREAS, the Issuer desires to acquire from the Trust Depositor a pool of
fixed-rate, simple interest promissory notes and security agreements relating to
the purchase of new or used Harley-Davidson motorcycles (collectively, the
“Contracts”) purchased by Harley-Davidson Credit and subsequently sold by
Harley-Davidson Credit to the Trust Depositor;

 

WHEREAS, the Trust Depositor is willing to transfer and assign the Contracts to
the Issuer pursuant to the terms hereof; and

 

WHEREAS, the Servicer is willing to service the Contracts pursuant to the terms
hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE ONE

 

DEFINITIONS

 

Section 1.01.                         Definitions.  Whenever used in this
Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:

 

“Administration Agreement” means the Administration Agreement, dated as of the
date hereof, among the Issuer, Harley-Davidson Credit Corp. (in its capacity as
administrator), the Trust Depositor and the Indenture Trustee.

 

“ADR Organization” means The American Arbitration Association or, if The
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of the dispute, another
nationally recognized mediation or arbitration organization selected by the
Seller.

 

“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.

 

“Advance” means, with respect to any Distribution Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Distribution Date
pursuant to Section 7.03.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person.  For the
purposes of this definition, “control”, when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.

 

1

--------------------------------------------------------------------------------



 

“Aggregate Principal Balance” will equal the sum of the Principal Balances of
each outstanding Contract.

 

“Agreement” means this Sale and Servicing Agreement, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, among the Issuer, the Servicer and the
Asset Representations Reviewer.

 

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company.

 

“Asset Representations Reviewer Fee” means “Review Fee” as such term is defined
in the Asset Representations Review Agreement.

 

“Available Monies” means, with respect to any Distribution Date, the sum
(without duplication) of (a) the following amounts received by the Servicer on
or in respect of the Contracts during the related Due Period: (i) all amounts
received in respect of principal of and interest on the Contracts, (ii) all Net
Liquidation Proceeds, and (iii) all amounts received in respect of interest,
dividends, gains, income and earnings on investment of funds in the Trust
Accounts as contemplated in Section 5.05(d), and (b) the following amounts
received on or prior to such Distribution Date: (i) the aggregate of the
Purchase Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08 or moneys otherwise deposited in the Collection Account pursuant to
such Section, (ii) all Advances made by the Servicer pursuant to Section 7.03,
(iii) all amounts paid by the Servicer in connection with an optional purchase
of the Contracts pursuant to Section 7.10, and (iv) the aggregate of the
Purchase Prices for Contracts purchased by the Servicer pursuant to
Section 7.11.

 

“Benchmark” means for an Interest Period (i) initially, LIBOR and (ii) if a
Benchmark Transition Event, its related Benchmark Replacement Date and the date
of implementation thereof by the Servicer have occurred with respect to LIBOR or
the then-current Benchmark, the applicable Benchmark Replacement.

 

“Benchmark Determination Date” means (i) if the Benchmark is LIBOR, the date
that is two (2) London Business Days before the first day of the applicable
Interest Period, (ii) if the Benchmark is Term SOFR, the date that is two
(2) Business Days before the first day of the applicable Interest Period,
(iii) if the Benchmark is Compounded SOFR, the date that is five (5) Business
Days before the related Distribution Date and (iv) if the Benchmark is any other
rate, the date determined by the Servicer according to Section 7.13(c)(i) of
this Agreement.

 

“Benchmark Replacement” means the first alternative set forth in the order below
that can be determined by the Servicer as of the Benchmark Replacement Date:

 

(i)                                     the sum of (a) Term SOFR and (b) the
Benchmark Replacement Adjustment;

 

(ii)                                  the sum of (a) Compounded SOFR and (b) the
Benchmark Replacement Adjustment;

 

(iii)                               the sum of (a) the alternate rate of
interest that has been selected or recommended by the Relevant Governing Body as
the replacement for the then-current Benchmark for the applicable Corresponding
Tenor and (b) the Benchmark Replacement Adjustment; and

 

2

--------------------------------------------------------------------------------



 

(iv)                              the sum of (a) the alternate rate of interest
that has been selected by the Servicer in its reasonable discretion as the
replacement for the then-current Benchmark for the applicable Corresponding
Tenor and (b) the Benchmark Replacement Adjustment.

 

“Benchmark Replacement Adjustment” means the first alternative set forth in the
order below that can be determined by the Servicer as of the Benchmark
Replacement Date:

 

(i)                            the spread adjustment (which may be a positive or
negative value or zero), or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governing Body
for the applicable Unadjusted Benchmark Replacement; and

 

(ii)                         the spread adjustment (which may be a positive or
negative value or zero), or method for calculating or determining such spread
adjustment, that has been selected by the Servicer in its reasonable discretion
for the replacement of the then-current Benchmark with the applicable Unadjusted
Benchmark Replacement.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Benchmark Determination Date,” “Interest Period,”
and “Reference Time,” the timing and frequency of determining rates, the process
of making payments of interest and other administrative matters) that the
Servicer decides may be appropriate to reflect the adoption of such Benchmark
Replacement in a manner substantially consistent with market practice (or, if
the Servicer decides that adoption of any portion of such market practice is not
administratively feasible or if the Servicer determines that no market practice
for use of the Benchmark Replacement exists, in such other manner as the
Servicer determines is reasonably necessary).

 

“Benchmark Replacement Date” means:

 

(a)                                 in the case of clause (i) or (ii) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the Benchmark permanently or indefinitely
ceases to provide the Benchmark; or

 

(b)                                 in the case of clause (iii) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

 

For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on a Benchmark Determination Date, but earlier than the
Reference Time for that Benchmark Determination Date, the Benchmark Replacement
Date will be deemed to have occurred prior to the Reference Time for such
determination.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(i)                                     a public statement or publication of
information by or on behalf of the administrator of the Benchmark announcing
that such administrator has ceased or will cease to provide the Benchmark,
permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark;

 

(ii)                                  a public statement or publication of
information by the regulatory supervisor for the administrator of the Benchmark,
the central bank for the currency of the Benchmark, an

 

3

--------------------------------------------------------------------------------



 

insolvency official with jurisdiction over the administrator for the Benchmark,
a resolution authority with jurisdiction over the administrator for the
Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or

 

(iii)                               a public statement or publication of
information by the regulatory supervisor for the administrator of the Benchmark
announcing that the Benchmark is no longer representative of the underlying
market or economic reality or may no longer be used.

 

“Business Day” means any day other than a Saturday or a Sunday, or another day
on which banking institutions in the cities of Chicago, Illinois, Wilmington,
Delaware or New York, New York are authorized or obligated by law, executive
order, or governmental decree to be closed.

 

“Certificate” means a Trust Certificate (as such term is defined in the Trust
Agreement), representing a beneficial equity interest in the Trust and issued
pursuant to the Trust Agreement.

 

“Certificate Register” shall have the meaning specified in the Trust Agreement.

 

“Certificateholder” shall have the meaning specified in the Trust Agreement.

 

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner.

 

“Class A-1 Final Distribution Date” means the February 2021 Distribution Date.

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

 

“Class A-1 Notes” has the meaning set forth in the Indenture.

 

“Class A-1 Rate” means 1.72625% per annum (computed on the basis of the actual
number of days elapsed and a 360-day year).

 

“Class A-2 Final Distribution Date” means the January 2023 Distribution Date.

 

“Class A-2 Noteholder” means a Class A-2a Noteholder or a Class A-2b Noteholder.

 

“Class A-2 Notes” means the Class A-2a Notes and the Class A-2b Notes,
collectively.

 

“Class A-2a Noteholder” means the Person in whose name a Class A-2a Note is
registered in the Note Register.

 

“Class A-2a Notes” has the meaning set forth in the Indenture.

 

“Class A-2a Rate” means 1.83% per annum (computed on the basis of a 360-day year
consisting of twelve 30-day months).

 

“Class A-2b Noteholder” means the Person in whose name a Class A-2b Note is
registered in the Note Register.

 

4

--------------------------------------------------------------------------------



 

“Class A-2b Notes” has the meaning set forth in the Indenture.

 

“Class A-2b Rate” means the greater of (i) the Benchmark plus 0.15% per annum
or, if the Benchmark is not LIBOR, the applicable Benchmark Replacement
Adjustment, and (ii) 0.00% (computed on the basis of the actual number of days
elapsed and a 360-day year).

 

“Class A-3 Final Distribution Date” means the October 2024 Distribution Date.

 

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

 

“Class A-3 Notes” has the meaning set forth in the Indenture.

 

“Class A-3 Rate” means 1.87% per annum (computed on the basis of a 360-day year
consisting of twelve 30-day months).

 

“Class A-4 Final Distribution Date” means the April 2027 Distribution Date.

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

 

“Class A-4 Notes” has the meaning set forth in the Indenture.

 

“Class A-4 Rate” means 1.93% per annum (computed on the basis of a 360-day year
consisting of twelve 30-day months).

 

“Clearing Agency” shall have the meaning specified in the Indenture.

 

“Closing Date” means January 29, 2020.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in the Indenture.

 

“Collection Account” means a Trust Account as described in Section 5.05
maintained in the name of the Indenture Trustee and which shall be an Eligible
Account.

 

“Compounded SOFR” means, for any Interest Period, the compounded average, in
arrears, of the SOFRs for each day of such Interest Period, as determined on the
Benchmark Determination Date for such Interest Period, with the rate, or
methodology for this rate, and conventions for this rate (which will include a
five (5) Business Day suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period, such that the SOFR on
the Benchmark Determination Date will apply for each day in the Interest Period
following the Benchmark Determination Date) being established by the Servicer in
accordance with:

 

(i)                                     the rate, or methodology for this rate,
and conventions for this rate selected or recommended by the Relevant Governing
Body for determining Compounded SOFR; or

 

(ii)                                  if, and to the extent that, the Servicer
determines that Compounded SOFR cannot be determined in accordance with clause
(i) above, then the rate, or methodology for this rate, and conventions for this
rate that have been selected by the Servicer in its reasonable discretion.

 

5

--------------------------------------------------------------------------------



 

“Computer File” means the computer file generated by the Servicer which provides
information relating to the Contracts and which was used by the Seller in
selecting the Contracts sold to the Trust Depositor pursuant to the Transfer and
Sale Agreement and transferred to the Trust by the Trust Depositor pursuant to
this Agreement, and includes the master file and the history file as well as
servicing information with respect to the Contracts.

 

“Contract Assets” has the meaning assigned in Section 2.01 of the Transfer and
Sale Agreement.

 

“Contract File” means, as to each Contract, (a) the original Contract (or with
respect to “electronic chattel paper”, the “authoritative copy” thereof),
including the executed promissory note and security agreement or other evidence
of the obligation of the Obligor, (b) the original title certificate to the
Motorcycle and, where applicable, the certificate of lien recordation, or, if
such title certificate has not yet been issued, an application for such title
certificate, or other appropriate evidence of a security interest in the covered
Motorcycle; (c) the assignments of the Contract; (d) the original(s) (or with
respect to “electronic chattel paper,” the “authoritative copy”) of any
agreement(s) modifying the Contract including, without limitation, any extension
agreement(s) and (e) documents evidencing the existence of physical damage
insurance covering such Motorcycle (terms in quotation marks have the meaning
assigned to them in the UCC).

 

“Contract Rate” means, as to any Contract, the annual rate of interest with
respect to such Contract.

 

“Contracts” means the promissory notes and security agreements described in the
List of Contracts and constituting part of the Trust Corpus, and includes,
without limitation, all related security interests and any and all rights to
receive payments which are collected pursuant thereto after the Cutoff Date, but
excluding any rights to receive payments which are collected pursuant thereto on
or prior to the Cutoff Date.

 

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its activities under the Transaction Documents shall be
principally administered, which office at the date of the execution of this
Agreement is located at the address set forth in Section 11.04.

 

“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the then-current Benchmark.

 

“Cram Down Loss” means, with respect to a Contract, if a court of appropriate
jurisdiction in a bankruptcy or insolvency proceeding shall have issued an order
reducing the Principal Balance of such Contract, the amount of such reduction
(with a “Cram Down Loss” being deemed to have occurred on the date of issuance
of such order).

 

“Cutoff Date” means the close of business on December 31, 2020.

 

“Defaulted Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) all or some portion of any payment under the
Contract is 120 days or more delinquent, (ii) repossession (and expiration of
any redemption period) of a Motorcycle securing the Contract or (iii) the
Servicer has determined in good faith that an Obligor is not likely to resume
payment under the Contract.

 

6

--------------------------------------------------------------------------------



 

“Delinquency Trigger” means, for any Due Period, that the aggregate Principal
Balance of Contracts that are 60 days or more Delinquent (assuming 30-day
months) as a percentage of the Pool Balance as of the last day of the Due Period
exceeds 5.60%.

 

“Delinquent” means, as of a date of determination, a Contract with a past due
amount greater than 10% of the scheduled payment then due; provided, no Contract
with a past due amount of $10 or less shall be deemed “Delinquent.”

 

“Delinquent Interest” means, with respect to each Determination Date, all
accrued and unpaid interest on any Contract for which the related Obligor is 30
or more days delinquent (assuming 30-day months) in any payment due, as of the
last day of the related Due Period.

 

“Designated LIBOR Page” means the display on Reuters Screen LIBOR01 Page or any
successor service or any page as may replace the designated page on that service
or any successor service that display the London interbank rates of major banks
for U.S. dollars.

 

“Determination Date” means the fourth Business Day following the conclusion of a
Due Period during the term of this Agreement.

 

“Distribution Date” means the fifteenth day of each calendar month during the
term of this Agreement, or if such day is not a Business Day, the next Business
Day, with the first such Distribution Date hereunder being February 18, 2020.

 

“Due Date” means, with respect to any Contract, the day of the month on which
each scheduled payment of principal and interest is due on such Contract,
exclusive of days of grace.

 

“Due Period” means a calendar month during the term of this Agreement, and
(i) the Due Period related to a Determination Date or Distribution Date shall be
the calendar month immediately preceding such date; provided, however, that with
respect to the first Determination Date or first Distribution Date, the Due
Period shall be the period from the Cutoff Date through January 31, 2020 and
(ii) the Due Period related to the Purchase Price shall be the calendar month in
which the Seller or Servicer, as applicable, becomes aware or receives notice of
the breach or potential breach giving rise to a repurchase or a purchase
obligation pursuant to Section 7.08 or 7.11, as applicable.

 

“Eligible Account” means a segregated deposit account maintained with the
Indenture Trustee, acting in its fiduciary capacity, or a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, the deposits of which
are insured by the Federal Deposit Insurance Corporation, having a certificate
of deposit, short-term deposit or commercial paper rating of at least “P-1” by
Moody’s and “A-1” by S&P.

 

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

 

(a)                                 direct obligations of, and obligations fully
guaranteed as to timely payment by, the United States of America;

 

(b)                                 demand deposits, time deposits or
certificates of deposit of any depository institution or trust company
incorporated under the laws of the United States of America or any State (or any
domestic branch of a foreign bank) and subject to supervision and examination by
Federal or State banking or depository institution authorities; provided,
however, that at the time of the investment or contractual commitment to invest
therein, the commercial paper or other

 

7

--------------------------------------------------------------------------------



 

short- term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof shall have a credit rating from each
Rating Agency in the highest investment category granted thereby;

 

(c)                                  commercial paper, master notes, promissory
notes, demand notes or other short term debt obligations having, at the time of
the investment or contractual commitment to invest therein, a rating from each
Rating Agency in the highest investment category granted thereby;

 

(d)                                 investments in money market funds having a
rating from each Rating Agency in the highest investment category granted
thereby (including funds for which the Indenture Trustee or the Owner Trustee or
any of their respective Affiliates is investment manager or advisor);

 

(e)                                  notes or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (b);

 

(f)                                   repurchase and reverse repurchase
agreements collateralized by securities issued or guaranteed by the United
States government or any agency, instrumentality or establishment of the United
States government, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (b), or entered into
with an entity (acting as principal) which has, or whose parent has, a credit
rating from each Rating Agency in the highest credit category granted thereby;
and

 

(g)                                  any other investment with respect to which
the Rating Agency Condition is satisfied.

 

“Event of Termination” means an event specified in Section 8.01.

 

“Excess Amounts” shall mean Available Monies after distributions made in
accordance with Section 7.05(a)(i) through (vi).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Distribution Date” means the Class A-1 Final Distribution Date, the
Class A-2 Final Distribution Date, the Class A-3 Final Distribution Date, or the
Class A-4 Final Distribution Date, as the case may be.

 

“Fixed Rate Notes” means the Class A-1 Notes, the Class A-2a Notes, the
Class A-3 Notes, and the Class A-4 Notes.

 

“Floating Rate Notes” means the Class A-2b Notes.

 

“Form 10-D Disclosure Item” means with respect to any Person, any litigation or
governmental proceedings pending against (i) such Person in the case of the
Issuer, the Seller, the Indenture Trustee, the Owner Trustee or the Servicer or
(ii) a Responsible Officer of such Person in the case of the Owner Trustee or
Indenture Trustee, to the extent such Person (or Responsible Officer of such
Person), has actual knowledge thereof, in each case that would be material to
the Noteholders.

 

“Form 10-K Disclosure Item” means with respect to any Person, (a) any Form 10-D
Disclosure Item, (b) any affiliations between such Person and the Seller, the
Servicer, the Trust Depositor, the Owner Trustee and the Indenture Trustee
(each, an “Item 1119 Party”), to the extent such Person, or in the case

 

8

--------------------------------------------------------------------------------



 

of the Owner Trustee or Indenture Trustee, a Responsible Officer of such Person,
has actual knowledge thereof and (c) any relationships or transactions between
such Person and any Item 1119 Party that are outside the ordinary course of
business or on terms other than would be obtained in an arm’s-length transaction
with an unrelated third party, apart from the transactions contemplated under
the Transaction Documents, and that are material to the investors’ understanding
of the Notes, but only to the extent such Person, or in the case of the Owner
Trustee or Indenture Trustee, a Responsible Officer of such Person, has actual
knowledge of such relationships or transactions.

 

“Harley-Davidson” means, collectively, Harley-Davidson, Inc. and its
subsidiaries.

 

“Holder” means, with respect to a (i) Certificate, the Person in whose name such
Certificate is registered in the Certificate Register and (ii) Note, the Person
in whose name such Note is registered in the Note Register.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee.

 

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, including any successor trustee under the Indenture.

 

“Indenture Trustee Fee” means, with respect to any Distribution Date, an amount
equal to the greater of (i) one-twelfth of the product of 0.00225% and the Pool
Balance as of the beginning of the related Due Period, or (ii) $200.00.

 

“Independent” when used with respect to any specified Person, means such a
Person who (i) is in fact independent of the Issuer, the Trust Depositor or the
Servicer, (ii) is not a director, officer or employee of any Affiliate of the
Issuer, the Trust Depositor or the Servicer, (iii) is not a person related to
any officer or director of the Issuer, the Trust Depositor or the Servicer or
any of their respective Affiliates, (iv) is not a holder (directly or
indirectly) of more than 10% of any voting securities of Issuer, the Trust
Depositor or the Servicer or any of their respective Affiliates, and (v) is not
connected with the Issuer, the Trust Depositor or the Servicer as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

 

“Interest Period” means with respect to any Distribution Date, the period from
and including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.

 

“Interest Rate” means the Class A-1 Rate, the Class A-2a Rate, the Class A-2b
Rate, the Class A-3 Rate, or the Class A-4 Rate, as applicable.

 

“Issuer” means the Harley-Davidson Motorcycle Trust 2020-A.

 

“Late Payment Penalty Fees” means any late payment fees paid by Obligors on
Contracts.

 

“LIBOR” means (i) for the initial Interest Period, [   ]%, and (ii) for any
Interest Period thereafter, the rate for deposits in U.S. Dollars having a
maturity of one month (commencing on the first day of such Interest Period) that
appears on the Designated LIBOR Page as of 11:00 a.m. London time, on the
applicable Benchmark Determination Date.  If one-month LIBOR does not appear on
the Designated LIBOR Page, the Indenture Trustee shall request the principal
London offices of each of four major reference banks in the London interbank
market, which may include the Indenture Trustee and its affiliates, as selected
by the Indenture Trustee, to provide the Indenture Trustee with their offered

 

9

--------------------------------------------------------------------------------



 

quotations for deposits in U.S. Dollars for the period of one month (commencing
on the first day of such Interest Period), to prime banks in the London
interbank market at approximately 11:00 a.m., London time, on such Benchmark
Determination Date and in a principal amount that is representative of a single
transaction in U.S. Dollars in that market at that time.  If at least two such
quotations are provided, LIBOR for the applicable Interest Period will be the
arithmetic mean of the quotations, rounded upwards to the nearest one-sixteenth
of one percent.  If fewer than two such quotations are provided, LIBOR for the
applicable Interest Period will be the rate calculated by the Indenture Trustee
as the arithmetic mean, rounded upwards to the nearest one-sixteenth of one
percent, of the rates quoted at approximately 11:00 a.m., New York, New York
time, on the applicable Benchmark Determination Date by three major banks
selected by the Indenture Trustee, which may include the Indenture Trustee and
its affiliates, in New York, New York for loans in U.S. Dollars to leading
European banks in a principal amount that is representative of a single
transaction in U.S. Dollars in that market at that time and having a maturity of
one month.  If the banks so selected by the Indenture Trustee are not quoting as
described in this definition, LIBOR for the applicable Interest Period will be
LIBOR in effect for the prior Interest Period.

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Contract by operation of law.

 

“Liquidated Contract” means a Contract with respect to which there has occurred
one or more of the following, as determined as of the end of a Due Period:
(i) 90 days have elapsed following the date of repossession (and expiration of
any redemption period) with respect to the Motorcycle securing such Contract,
(ii) the receipt of proceeds by the Servicer from the sale of a repossessed
Motorcycle securing a Contract, (iii) the Servicer has determined in good faith
that all amounts expected to be recovered have been received with respect to
such Contract, or (iv) all or any portion of any payment is delinquent 150 days
or more (assuming 30-day months).

 

“List of Contracts” means the list identifying each Contract constituting part
of the Trust Corpus, which list (a) identifies each Contract and (b) sets forth
as to each Contract (i) the Principal Balance as of the Cutoff Date, (ii) the
amount of monthly payments due from the Obligor, (iii) the Contract Rate and
(iv) the maturity date, and which list (as in effect on the Closing Date) is
attached to this Agreement as Exhibit H.

 

“Lockbox” means the post office box maintained by a Lockbox Bank identified on
Exhibit K hereto and any other Lockbox hereafter established to accept
collections on the Contracts.

 

“Lockbox Account” means the account maintained with the Lockbox Bank and
identified on Exhibit K hereto and any other account hereafter established to
accept collections on the Contracts.

 

“Lockbox Agreement” means the Amended and Restated Lockbox Administration
Agreement dated as of July 14, 2009 by and among the Lockbox Bank, the Servicer,
the Trust Depositor, Harley-Davidson Warehouse Funding Corp., a Nevada
corporation, The Bank of New York Mellon Trust Company, National Association,
JPMorgan Chase Bank, National Association, Eaglemark Customer Funding
Corporation IV, and Bank of America, National Association, with respect to the
Lockbox Account, unless such agreement shall be terminated in accordance with
its terms, in which event “Lockbox Agreement” shall mean such other agreement,
in form and substance acceptable to the above-described parties; such term shall
also include any other agreement having substantially the same terms as the
existing agreement described above, between or among a Lockbox Bank, the
Indenture Trustee and the Servicer, the Trust Depositor and any other parties in
respect of any Lockbox Account.

 

10

--------------------------------------------------------------------------------



 

“Lockbox Bank” means the financial institution maintaining the Lockbox Account
and identified on Exhibit K hereto or any successor thereto and any other
financial institution at which a Lockbox Account is maintained.

 

“London Business Day” means any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

 

“Monthly Report” shall have the meaning specified in Section 9.05.

 

“Monthly Servicing Fee” means, as to any Distribution Date, one-twelfth of the
product of 1.00% and the Pool Balance as of the beginning of the related Due
Period or, with respect to the first Distribution Date after the Closing Date,
as of the Cutoff Date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto that
is a nationally recognized statistical rating organization.

 

“Motorcycle” means a motorcycle manufactured by a subsidiary of
Harley-Davidson, Inc. securing a Contract.

 

“Net Liquidation Losses” means, as of any Distribution Date, with respect to all
Liquidated Contracts on an aggregate basis, the amount, if any, by which (a) the
outstanding Principal Balance of all Liquidated Contracts (as of the respective
dates upon which they became Liquidated Contracts) exceeds (b) the Net
Liquidation Proceeds received in respect of Liquidated Contracts.

 

“Net Liquidation Proceeds” means, as to any Liquidated Contract, the proceeds
realized on the sale or other disposition of the related Motorcycle, including
proceeds realized on the repurchase of such Motorcycle by the originating dealer
for breach of warranties, and the proceeds of any insurance relating to such
Motorcycle, after payment of all reasonable expenses incurred in the collection
of such proceeds, together, in all instances, with the expected or actual
proceeds of any recourse rights relating to such Contract as well as any
post-disposition proceeds or other amounts in respect of a Liquidated Contract
received by the Servicer.

 

“Note Depository Agreement” shall have the meaning specified in the Indenture.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 5.05.

 

“Note Interest Carryover Shortfall” means, with respect to any Distribution Date
and a Class of Notes, the excess, if any, of the sum of the Note Interest
Distributable Amount for such Class for the immediately preceding Distribution
Date, over the amount in respect of interest that was actually paid from the
Note Distribution Account with respect to such Class on such preceding
Distribution Date, plus interest on such excess, to the extent permitted by
applicable law, at the applicable Interest Rate for the related Interest Period.

 

“Note Interest Distributable Amount” means, with respect to any Distribution
Date and a Class of Notes, the sum of the Note Monthly Interest Distributable
Amount and the Note Interest Carryover Shortfall for such Class of Notes with
respect to such Distribution Date.

 

“Note Monthly Interest Distributable Amount” means, with respect to any
Distribution Date for any Class of Notes, interest accrued for the related
Interest Period at the applicable Interest Rate for such Class of Notes on the
outstanding principal amount of the Notes of such Class on the immediately

 

11

--------------------------------------------------------------------------------



 

preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such preceding Distribution Date (or,
in the case of the first Distribution Date, on the original principal amount of
such Class of Notes).

 

“Note Pool Factor” means with respect to any Class of Notes as of the close of
business on any Distribution Date, a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes (after giving effect to any
reductions thereof to be made on such Distribution Date) divided by the original
outstanding principal amount of such Class of Notes.

 

“Note Register” shall have the meaning specified in the Indenture.

 

“Noteholder” shall have the meaning specified in the Indenture.

 

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, and
the Class A-4 Notes, in each case as executed and authenticated in accordance
with the Indenture.

 

“Obligor” means a Motorcycle buyer or other person who owes payments under a
Contract.

 

“Officer’s Certificate” means a certificate signed by the Chairman, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered, including any certificate delivered
under any of the Transaction Documents required to be executed by a Servicing
Officer.  In the case of an Officer’s Certificate of the Servicer, at least one
of the signing officers must be a Servicing Officer.  Unless otherwise
specified, any reference herein to an Officer’s Certificate shall be to an
Officers’ Certificate of the Servicer.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Trust Depositor or the Servicer) acceptable to the Indenture Trustee or the
Owner Trustee, as the case may be.

 

“Outstanding Amount” shall have the meaning specified in the Indenture.

 

“Overcollateralization Target Amount” means, with respect to any Distribution
Date, 4.75% of the Pool Balance as of the Cutoff Date.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

 

“Paying Agent” means the entity described in Section 1.01 of the Indenture and
Section 3.10 of the Trust Agreement.

 

“Permitted Lien” means, any tax lien, mechanics’ lien and other lien that arises
by operation of law, in each case on a Motorcycle and arising solely as a result
of an action or omission of the related Obligor.

 

“Person” means any individual, corporation, estate, limited liability company,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Pool Balance” means as of any date of determination, the aggregate outstanding
Principal Balance of outstanding Contracts as of the close of business on such
date.

 

12

--------------------------------------------------------------------------------



 

“Principal Balance” means (a) with respect to any Contract as of any date, an
amount equal to the unpaid principal balance of such Contract as of the close of
business on the Cutoff Date reduced by the sum of (1) all payments received by
the Servicer as of such date allocable to principal and (2) any Cram Down Loss
in respect of such Contract; provided, however, that (i) if (x) a Contract is
reacquired by the Seller pursuant to Section 5.01 of the Transfer and Sale
Agreement and Section 7.08 hereof because of a breach or potential breach of
representation or warranty or is purchased by the Servicer pursuant to
Section 7.11 hereof, or (y) the Servicer gives notice of its intent to purchase
the Contracts in connection with an optional redemption of the Notes pursuant to
Section 7.10 hereof, in each case the Principal Balance of such Contract or
Contracts shall be deemed as of the related Determination Date to be zero for
the Due Period in which such event occurs and for each Due Period thereafter and
(ii) from and after the Due Period in which a Contract becomes a Liquidated
Contract, the Principal Balance of such Contract shall be deemed to be zero; and
(b) where the context requires, the aggregate of the Principal Balances
described in clause (a) for all such Contracts.

 

“Principal Distributable Amount” means, in respect of any Distribution Date, the
excess, if any, of (1) the aggregate outstanding principal amount of the Notes
as of such Distribution Date (before giving effect to any principal payments
made on the Notes on that Distribution Date) and (2) the result of the Pool
Balance as of the close of business on the last day of the related Due Period
minus the Overcollateralization Target Amount.

 

“Prospectus” means the Prospectus dated January 22, 2020 relating to the Notes.

 

“Purchase Price” means, with respect to a Contract to be reacquired or purchased
under Section 7.08 or 7.11 hereof, an amount equal to the sum of (a) the
Principal Balance of such Contract as of the end of the related Due Period, plus
(b) accrued and unpaid interest at the Contract Rate on such Contract as of the
end of the related Due Period.

 

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, which
are held by the Indenture Trustee in any Trust Account and with respect to which
(a) the Indenture Trustee has noted its interest therein on its books and
records, and (b) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC as enacted in Illinois, without acting in collusion
with a securities intermediary in violating such securities intermediary’s
obligations to entitlement holders in such assets, under Section 8-504 of such
UCC, to maintain a sufficient quantity of such assets in favor of such
entitlement holders), and (c) either (i) such investments are in the possession,
or are under the control, of the Indenture Trustee, or (ii) such investments,
(A) if certificated securities and (1) in bearer form, have been delivered to
the Indenture Trustee, or (2) in registered form, have been delivered to the
Indenture Trustee and either registered by the issuer thereof in the name of the
Indenture Trustee or endorsed by effective endorsement to the Indenture Trustee
or in blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities entitlements (within the
meaning of Section 8-102 of the UCC as enacted in Illinois) representing
interests in securities or other financial assets (or interests therein) held by
a securities intermediary (within the meaning of said Section 8-102), a
securities intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s securities account
with such securities intermediary.  Any such Qualified Eligible Investment may
be purchased by or through the Indenture Trustee or any of its affiliates.

 

13

--------------------------------------------------------------------------------



 

“Rating Agency” means each of Moody’s and S&P, so long as such Persons maintain
a rating on the Notes; and if either of Moody’s or S&P no longer maintains a
rating on the Notes, such other nationally recognized statistical rating
organization selected by the Trust Depositor.

 

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten days (or such shorter period as is acceptable
to each Rating Agency) prior notice thereof and within ten days of such Rating
Agency’s receipt of such notice (or such shorter period as is acceptable to each
Rating Agency) such Rating Agency shall not have notified the Trust Depositor,
the Servicer, the Indenture Trustee or the Issuer in writing that such action
will result in a qualification, reduction or withdrawal of its then-current
rating of any Class of Notes.

 

“Record Date” means, with respect to any Distribution Date, the close of
business on the Business Day immediately preceding such Distribution Date.

 

“Reference Time” means, for an Interest Period, (i) if the Benchmark is LIBOR,
11:00 a.m. (London time) on the Benchmark Determination Date and (ii) if the
Benchmark is a rate other than LIBOR, the time on the Benchmark Determination
Date determined by the Servicer according to Section 7.13(c)(ii) of this
Agreement.

 

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. Sections 229.1100-229.1125, as amended from time to time and as
clarified and interpreted by the Securities and Exchange Commission or its staff
from time to time.

 

“Reimbursement Amount” has the meaning assigned in Section 7.03 hereof.

 

“Relevant Governing Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.

 

“Reportable Event” means any event required to be reported on Form 8-K.

 

“Required Holders” means Holders of more than 50% of the aggregate Outstanding
Amount of the Notes.

 

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.06 hereof.

 

“Reserve Fund Deposits” means all moneys deposited in the Reserve Fund from time
to time including, but not limited to, the Reserve Fund Initial Deposit, as well
as any monies deposited therein pursuant to Section 7.05(a), all investments and
reinvestments thereof, earnings thereon, and proceeds of the foregoing, whether
now or hereafter existing.

 

“Reserve Fund Initial Deposit” means $1,450,496.73.

 

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee) and with respect to the Indenture Trustee, the chairman
and any vice chairman of the board of directors, the president, the chairman and
vice chairman of any executive committee of the board of directors, every vice
president, assistant vice president, the secretary, every assistant secretary,
cashier or any assistant cashier, controller or assistant controller, the
treasurer, every assistant treasurer, every trust officer, assistant trust
officer and every other authorized officer or assistant officer of the Indenture
Trustee customarily performing

 

14

--------------------------------------------------------------------------------



 

functions similar to those performed by persons who at the time shall be such
officers, respectively, or to whom a corporate trust matter is referred because
of knowledge of, familiarity with, and authority to act with respect to a
particular matter.

 

“Review” has the meaning stated in the Asset Representations Review Agreement.

 

“Review Report” has the meaning stated in the Asset Representations Review
Agreement.

 

“S&P” means S&P Global Ratings, or any successor thereto that is a nationally
recognized statistical rating organization.

 

“Securities” means the Notes and the Certificate, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securityholders” means the Holders of the Notes and the Certificate.

 

“Seller” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, in its capacity as Seller of Contract Assets under the Transfer and
Sale Agreement.

 

“Servicer” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, until any Servicing Transfer hereunder and thereafter means the
Successor Servicer or its successor pursuant to Article Eight below with respect
to the duties and obligations required of the Servicer under this Agreement.

 

“Servicing Transfer” has the meaning assigned in Section 8.03(a).

 

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

 

“Servicing Fee” means, on any Distribution Date, the sum of (a) the Monthly
Servicing Fee payable on such Distribution Date, (b) Late Payment Penalty Fees
received by the Servicer during the related Due Period, and (c) extension fees,
convenience fees and other similar fees received by the Servicer during the
related Due Period.

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Contracts whose name
appears on a list of servicing officers appearing in an Officer’s Certificate
furnished to the Indenture Trustee by the Servicer, as the same may be amended
from time to time.

 

“Shortfall” means, with respect to a Distribution Date, an amount equal to the
excess (if any) of (a) the sum of the amounts payable pursuant to (1) clauses
(v) through (ix) of Section 7.05(a) or (2) clauses (i) through (iii) of
Section 7.05(b), as applicable, over (b) Available Monies for such Distribution
Date minus the amounts payable pursuant to clauses (i) through (iv) of
Section 7.05(a) on such Distribution Date.

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published at approximately 8:00 a.m., New York City time, for such day by the
Federal Reserve Bank of New York, as the administrator of the benchmark, (or a
successor administrator) on the Federal Reserve Bank of New York’s Website.

 

15

--------------------------------------------------------------------------------



 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

“Specified Reserve Fund Balance” means, 0.25% of the Pool Balance as of the
Cutoff Date; provided, however, in no event shall the Specified Reserve Fund
Balance be greater than the aggregate Outstanding Amount of the Notes.  As of
any Distribution Date, the amount of funds actually on deposit in the Reserve
Fund may, in certain circumstances, be less than the Specified Reserve Fund
Balance.

 

“Successor Servicer” has the meaning assigned in Section 8.03(b).

 

“Test Fail” has the meaning set forth in the Asset Representations Review
Agreement.

 

“Transaction Documents” means this Agreement, the Transfer and Sale Agreement,
the Lockbox Agreement, the Indenture, the Trust Agreement, the Asset
Representations Review Agreement, the Administration Agreement, and the Note
Depository Agreement.

 

“Transfer and Sale Agreement” means the Transfer and Sale Agreement dated as of
the date hereof by and between the Seller and the Trust Depositor, as amended,
supplemented or otherwise modified from time to time.

 

“Trust” means the trust created by the Trust Agreement, comprised of the Trust
Corpus.

 

“Trust Accounts” means, collectively, the Collection Account, the Note
Distribution Account, the Reserve Fund, or any of them.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
January 1, 2020, between the Trust Depositor and the Owner Trustee.

 

“Trust Corpus” has the meaning given to such term in Section 2.01(a) hereof.

 

“Trust Depositor” has the meaning assigned such term in the preamble hereunder
or any successor thereto.

 

“Trust Estate” shall have the meaning specified in the Trust Agreement.

 

“Trustees” means the Owner Trustee and the Indenture Trustee.

 

16

--------------------------------------------------------------------------------



 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
or priority of the security interests in any collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect on
or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority or availability of such remedy.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Uncollectible Advance” means with respect to any Determination Date and any
Contract, the amount, if any, otherwise to be advanced by the Servicer pursuant
to Section 7.03 which the Servicer has as of such Determination Date determined
in good faith would not be ultimately recoverable by the Servicer from insurance
policies on the related Motorcycle, the related Obligor or out of Net
Liquidation Proceeds with respect to such Contract.

 

“Underwriters” has the meaning set forth in the Underwriting Agreement.

 

“Underwriting Agreement” means the Underwriting Agreement, dated January [21],
2020, by and among the Trust Depositor, the Seller and the Underwriters.

 

“United States” means the United States of America.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President” who is a duly elected officer of such Person.

 

“Wilmington Trust, National Association” means Wilmington Trust, National
Association, in its individual capacity.

 

Section 1.02.                         Usage of Terms.  With respect to all terms
in this Agreement, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to “writing”
include printing, typing, (including digitally), lithography and other means of
reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation.”

 

Section 1.03.                         Section References.  All section
references, unless otherwise indicated, shall be to Sections in this Agreement.

 

Section 1.04.                         Calculations.  Except with respect to the
Class A-1 Notes and the Floating Rate Notes and except as otherwise provided
herein, all interest rate and basis point calculations hereunder will be made on
the basis of a 360-day year and twelve 30-day months and will be carried out to
at least three decimal places.

 

Section 1.05.                         Accounting Terms.  All accounting terms
used but not specifically defined herein shall be construed in accordance with
generally accepted accounting principles in the United States.

 

17

--------------------------------------------------------------------------------



 

ARTICLE TWO

 

TRANSFER OF CONTRACTS

 

Section 2.01.                         Closing.  (a) On the Closing Date, the
Trust Depositor shall transfer, assign, set over and otherwise convey to the
Trust by execution of an assignment substantially in the form of Exhibit A
hereto, without recourse other than as expressly provided herein, for a purchase
price in cash of $[            ] (less fees and expenses in connection with the
offering and sale of the Notes and the Reserve Fund Initial Deposit) and the
Trust’s issuance of the Certificate to the Trust Depositor, (i) all right, title
and interest of the Trust Depositor in and to the Contracts listed on the List
of Contracts delivered on the Closing Date (including, without limitation, all
security interests created thereunder), (ii) all rights of the Trust Depositor
to payments which are collected pursuant to such Contracts after the Cutoff
Date, including any liquidation proceeds therefrom, (iii) all rights of the
Trust Depositor under any theft, physical damage, credit life, disability or
other individual insurance policy (and rights under a “forced placed” policy, if
any), any debt insurance policy or any debt cancellation agreement relating to
any such Contract, an Obligor or a Motorcycle securing such Contract, (iv) all
security interests in each such Motorcycle, (v) all documents contained in the
related Contract Files, (vi) all rights of the Trust Depositor in the Lockbox,
the Lockbox Account and the related Lockbox Agreement to the extent they relate
to the Contracts (but excluding payments received on or before the Cutoff Date),
(vii) all rights (but not the obligations) of the Trust Depositor under the
Transfer and Sale Agreement, including but not limited to the Trust Depositor’s
rights under Article V thereof, (viii) all remittances, deposits and payments
made into the Trust Accounts from time to time and amounts in the Trust Accounts
from time to time (and any investments of such amounts), (ix) all rights of the
Trust Depositor to rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair and protection agreements and other items financed under such Contracts
and (x) all proceeds and products of the foregoing (the property in clauses
(i)-(x) above being the “Trust Corpus”).  Although the Trust Depositor and the
Owner Trustee agree that such transfer is intended to be a transfer of ownership
of the Trust Corpus, rather than the granting of a security interest to secure a
borrowing, and that the Trust Corpus shall not be property of the Trust
Depositor, in the event such transfer is deemed to be of a mere grant of a
security interest to secure a borrowing, the Trust Depositor shall be deemed to
have granted the Trust a first priority security interest in such Trust Corpus
and this Agreement shall constitute a security agreement under applicable law.

 

Section 2.02.                         Conditions to the Closing.  On or before
the Closing Date, the Trust Depositor shall deliver or cause to be delivered the
following documents to the Owner Trustee and the Indenture Trustee:

 

(a)                                 The List of Contracts, certified by the
Chairman of the Board, President or any Vice President of the Trust Depositor,
together with an assignment substantially in the form of Exhibit A hereto.

 

(b)                                 A certificate of an officer of the Seller
substantially in the form of Exhibit B to the Transfer and Sale Agreement and a
certificate of an officer of the Trust Depositor substantially in the form of
Exhibit B hereto.

 

(c)                                  Opinions of counsel for the Seller and the
Trust Depositor in form and substance reasonably satisfactory to the
Underwriters (and including as an addressee thereof each Rating Agency).

 

(d)                                 A letter or letters from Ernst & Young LLP,
or another nationally recognized accounting firm, addressed to the Seller, the
Trust Depositor and the Underwriters and stating that

 

18

--------------------------------------------------------------------------------



 

such firm has reviewed a sample of the Contracts and performed specific
procedures for such sample with respect to certain contract terms and which
identifies those Contracts which do not conform.

 

(e)                                  Copies of resolutions of the Board of
Directors or of the Executive Committee of the Board of Directors of each of the
Seller/Servicer and the Trust Depositor approving the execution, delivery and
performance of this Agreement and the other Transaction Documents to which any
of them is a party, as applicable, and the transactions contemplated hereunder
and thereunder, certified in each case by the Secretary or an Assistant
Secretary of the Seller/Servicer or the Trust Depositor, as applicable.

 

(f)                                   Officially certified, recent evidence of
due incorporation and good standing of each of the Seller and the Trust
Depositor under the laws of Nevada.

 

(g)                                  A UCC financing statement naming the Seller
as debtor, naming the Trust Depositor and the Trust as assignor secured parties
(and the Indenture Trustee as secured party) and identifying the Contract Assets
as collateral, in proper form for filing with the appropriate office in Nevada;
and a UCC financing statement naming the Trust Depositor as debtor, naming the
Trust as assignor secured party (and the Indenture Trustee as secured party) and
identifying the Trust Corpus as collateral, in proper form for filing with the
appropriate office in Nevada; and a UCC financing statement naming the Trust as
debtor, and naming the Indenture Trustee as secured party and identifying the
Collateral as collateral, in proper form for filing with the appropriate office
in Delaware.

 

(h)                                 An Officer’s Certificate listing the
Servicer’s Servicing Officers.

 

(i)                                     Evidence of deposit in the Collection
Account of all funds received with respect to the Contracts after the Cutoff
Date, and prior to the Business Day before the Closing Date, together with an
Officer’s Certificate from the Trust Depositor to the effect that such amount is
correct.

 

(j)                                    The Officer’s Certificate of the Seller
specified in Section 2.02(h) of the Transfer and Sale Agreement.

 

(k)                                 Evidence of deposit in the Reserve Fund of
the Reserve Fund Initial Deposit by the Indenture Trustee.

 

(l)                                     A fully executed Transfer and Sale
Agreement.

 

(m)                             A fully executed Trust Agreement.

 

(n)                                 A fully executed Administration Agreement.

 

(o)                                 A fully executed Indenture.

 

(p)                                 A fully executed Asset Representations
Review Agreement.

 

19

--------------------------------------------------------------------------------



 

ARTICLE THREE

 

REPRESENTATIONS AND WARRANTIES

 

The Seller under the Transfer and Sale Agreement has made each of the
representations and warranties set forth in Exhibit J hereto and has consented
to the assignment by the Trust Depositor to the Issuer of the Trust Depositor’s
rights with respect thereto.  Such representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
transfer and assignment of the Contracts to the Trust.  Pursuant to Section 2.01
of this Agreement, the Trust Depositor has assigned, transferred and conveyed to
the Issuer as part of the Trust Corpus its rights under the Transfer and Sale
Agreement, including without limitation, the representations and warranties of
the Seller therein as set forth in Exhibit J attached hereto, together with all
rights of the Trust Depositor with respect to any breach thereof including any
right to require the Seller to reacquire any Contract in accordance with the
Transfer and Sale Agreement.  It is understood and agreed that the
representations and warranties set forth or referred to in this Section shall
survive delivery of the Contract Files to the Owner Trustee or any custodian.

 

The Trust Depositor hereby represents and warrants to the Trust and the
Indenture Trustee that it has entered into the Transfer and Sale Agreement with
the Seller, that the Seller has made the representations and warranties in the
Transfer and Sale Agreement as set forth in Exhibit J hereto, that such
representations and warranties run to and are for the benefit of the Trust
Depositor, and that pursuant to Section 2.01 of this Agreement the Trust
Depositor has transferred and assigned to the Trust all rights of the Trust
Depositor to cause the Seller under the Transfer and Sale Agreement to reacquire
Contracts in the event of a breach of such representations and warranties.

 

Section 3.01.                         Representations and Warranties Regarding
the Trust Depositor.  By its execution of this Agreement, the Trust Depositor
represents and warrants to the Trust, the Indenture Trustee and the Noteholders
that:

 

(a)                                 Assumption of Seller’s Representations and
Warranties.  The representations and warranties set forth in Exhibit J are true
and correct.

 

(b)                                 Organization and Good Standing.  The Trust
Depositor is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the corporate
power to own its assets and to transact the business in which it is currently
engaged.  The Trust Depositor is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the business transacted by it or properties owned or leased by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
other) of the Trust Depositor or the Trust.

 

(c)                                  Authorization; Valid Sale; Binding
Obligations.  The Trust Depositor has the power and authority to make, execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Trust and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and to cause the Trust to be
created.  This Agreement shall effect a valid transfer and assignment of the
Trust Corpus, enforceable against the Trust Depositor and creditors of and
purchasers from the Trust Depositor.

 

20

--------------------------------------------------------------------------------



 

This Agreement and the other Transaction Documents to which the Trust Depositor
is a party constitute the legal, valid and binding obligation of the Trust
Depositor enforceable in accordance with their terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and by the availability of
equitable remedies.

 

(d)                                 No Consent Required.  The Trust Depositor is
not required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party.

 

(e)                                  No Violations.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party by the Trust Depositor, and the consummation of the transactions
contemplated hereby and thereby, will not violate any provision of any existing
law or regulation or any order or decree of any court or of any Federal or state
regulatory body or administrative agency having jurisdiction over the Trust
Depositor or any of its properties or the Articles of Incorporation or Bylaws of
the Trust Depositor, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which the Trust Depositor is a party or by which
the Trust Depositor or any of the Trust Depositor’s properties may be bound, or
result in the creation or imposition of any security interest, lien, charge,
pledge, preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(f)                                   Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of the Trust Depositor threatened,
against the Trust Depositor or any of its properties or with respect to this
Agreement or the other Transaction Documents to which it is a party or the Notes
(1) which, if adversely determined, would in the opinion of the Trust Depositor
have a material adverse effect on the business, properties, assets or condition
(financial or otherwise) of the Trust Depositor or the Trust or the transactions
contemplated by this Agreement or the other Transaction Documents to which the
Trust Depositor is a party or (2) seeking to adversely affect the federal income
tax or other federal, state or local tax attributes of the Notes.

 

(g)                                  State of Incorporation; Name; No Changes. 
The Trust Depositor’s state of incorporation is the State of Nevada.  The Trust
Depositor’s exact legal name is as set forth in the first paragraph of this
Agreement.  The Trust Depositor has not changed its name, whether by amendment
of its Articles of Incorporation, by reorganization or otherwise, and has not
changed the location of its place of business, within the four months preceding
the Closing Date.

 

(h)                                 Solvency.  The Trust Depositor, after giving
effect to the conveyances made by it hereunder, is Solvent.

 

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date, but shall survive the transfer and assignment of the
Contracts to the Trust.

 

Section 3.02.                         Representations and Warranties Regarding
the Servicer.  The Servicer represents and warrants to the Trust, the Indenture
Trustee and the Noteholders that:

 

21

--------------------------------------------------------------------------------



 

(a)                                 Organization and Good Standing.  The
Servicer is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the corporate
power to own its assets and to transact the business in which it is currently
engaged.  The Servicer is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the character of the
business transacted by it or properties owned or leased by it requires such
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Trust.  The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Contracts in accordance with the terms hereof other than such
licenses the failure to obtain would not have a material adverse effect on the
business, properties, assets, or condition (financial or otherwise) of the
Servicer or on the ability of the Servicer to perform its obligations hereunder.

 

(b)                                 Authorization; Binding Obligations.  The
Servicer has the power and authority to make, execute, deliver and perform this
Agreement and the other Transaction Documents to which the Servicer is a party
and all of the transactions contemplated under this Agreement and the other
Transaction Documents to which the Servicer is a party, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the other Transaction Documents to which the Servicer is a
party.  This Agreement and the other Transaction Documents to which the Servicer
is a party constitute the legal, valid and binding obligation of the Servicer
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(c)                                  No Consent Required.  The Servicer is not
required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement and the
other Transaction Documents to which the Servicer is a party.

 

(d)                                 No Violations.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Servicer is a party by the Servicer will not violate any provisions of any
existing law or regulation or any order or decree of any court or of any Federal
or state regulatory body or administrative agency having jurisdiction over the
Servicer or any of its properties or the Articles of Incorporation or Bylaws of
the Servicer, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which the Servicer is a party or by which the
Servicer or any of the Servicer’s properties may be bound, or result in the
creation of or imposition of any security interest, lien, pledge, preference,
equity or encumbrance of any kind upon any of its properties pursuant to the
terms of any such mortgage, indenture, contract or other agreement, other than
this Agreement.

 

(e)                                  Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of the Servicer threatened, against
the Servicer or any of its properties or with respect to this Agreement, any
other Transaction Document to which the Servicer is a party which, if adversely
determined, would in the opinion of the Servicer have a material adverse effect
on the business, properties, assets or condition (financial or otherwise) of the
Servicer or the Trust or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

 

22

--------------------------------------------------------------------------------



 

ARTICLE FOUR

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.                         Custody of Contracts.  (a) Subject to the
terms and conditions of this Section 4.01, the contents of each Contract File
shall be held and controlled by the Servicer, or its custodian, for the benefit
of, and as agent for, the Trust as the owner thereof and the Indenture Trustee.

 

(b)                                 The Servicer agrees to maintain the related
Contract Files at its offices, or the offices of one of its custodians, where
they are currently maintained, or at such other offices of the Servicer, or its
custodian, as shall from time to time be identified to the Trustees by written
notice except that in the case of any Contracts constituting “electronic chattel
paper”, the “authoritative copy” thereof shall be maintained by the Servicer in
a computer system such that the Servicer maintains “control” over such
“authoritative copy” (terms in quotation marks have the meaning assigned to them
in the UCC).  The Servicer may temporarily move individual Contract Files or any
portion thereof without notice as necessary to conduct collection and other
servicing activities in accordance with its customary practices and procedures;
provided, however, that the Servicer will take all action necessary to maintain
the perfection of the Trust’s interest in the Contracts and the proceeds
thereof.  It is intended that, by the Servicer’s agreement pursuant to
Section 4.01(a) above and this Section 4.01(b), the Indenture Trustee shall be
deemed to have possession of the Contract Files for purposes of Section 9-313 of
the Uniform Commercial Code of the state in which the Contract Files are located
and control of the Contracts that represent electronic chattel paper for
purposes of Section 9-105 of the Uniform Commercial Code.

 

(c)                                  As custodian, the Servicer shall have the
following powers and perform the following duties:

 

(i)                                     hold, or cause the Servicer’s custodian
to hold, the Contract Files on behalf of the Trust and the Indenture Trustee,
maintain accurate records pertaining to each Contract to enable it to comply
with the terms and conditions of this Agreement, maintain a current inventory
thereof and certify to the Owner Trustee and the Indenture Trustee annually that
it, or its custodian, continues to maintain possession of such Contract Files;

 

(ii)                                  implement policies and procedures in
writing and signed by a Servicing Officer with respect to persons authorized to
have access to the Contract Files on the Servicer’s premises and the receipting
for Contract Files taken from their storage area by an employee of the Servicer
for purposes of servicing or any other purposes;

 

(iii)                               attend to all details in connection with
maintaining custody of the Contract Files on behalf of the Trust; and

 

(iv)                              at all times maintain, or cause the Servicer’s
custodian to maintain, the original of the fully executed Contract (or, in the
case of “electronic chattel paper”, the “authoritative copy” of such Contract)
in accordance with its customary practices and procedures, except as may be
necessary to conduct collection and servicing activities in accordance with its
customary practices and procedures (terms in quotation marks have the meaning
assigned to them in the UCC).

 

(d)                                 In performing its duties under this
Section 4.01, the Servicer agrees to act with reasonable care, using that degree
of skill and care that it exercises with respect to similar contracts for the
financing of the purchase price of consumer goods owned and/or serviced by it,
and in any event with no less degree of skill and care than would be exercised
by a prudent servicer of promissory notes and security

 

23

--------------------------------------------------------------------------------



 

agreements.  The Servicer shall promptly report to the Owner Trustee and the
Indenture Trustee any failure by it, or its custodian, to hold the Contract
Files as herein provided and shall promptly take appropriate action to remedy
any such failure.  In acting as custodian of the Contract Files, the Servicer
further agrees not to assert any legal or beneficial ownership interest in the
Contracts or the Contract Files, except as provided in Section 5.06.  The
Servicer agrees to indemnify the Noteholders, the Certificateholder, the Owner
Trustee and the Indenture Trustee for any and all liabilities, obligations,
losses, damages, payments, costs, or expenses of any kind whatsoever which may
be imposed on, incurred by or asserted against the Noteholders, the
Certificateholder, the Owner Trustee and the Indenture Trustee as the result of
any act or omission by the Servicer relating to the maintenance and custody of
the Contract Files; provided, however, that the Servicer will not be liable for
any portion of any such amount resulting from the gross negligence or willful
misconduct of any Noteholder, the Certificateholder, the Owner Trustee or the
Indenture Trustee.  The Trustees shall have no duty to monitor or otherwise
oversee the Servicer’s performance as custodian hereunder.

 

Section 4.02.                         Filing.  On or prior to the Closing Date,
the Servicer shall cause the UCC financing statement(s) referred to in
Section 2.02(g) hereof to be filed and from time to time the Servicer shall take
and cause to be taken such actions and execute such documents as are necessary
or desirable or as the Owner Trustee or Indenture Trustee may reasonably request
to perfect and protect the Trust’s first priority perfected interest in the
Trust Corpus against all other persons, including, without limitation, the
filing of financing statements, amendments thereto and continuation statements,
the execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title.  All financing statements filed
or to be filed against the Seller in favor of the Trust Depositor or the Trust
in connection herewith describing the Contract Assets as collateral shall
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement, except as permitted in
the Transfer and Sale Agreement or the Sale and Servicing Agreement, will
violate the rights of the Secured Party.”

 

Section 4.03.                         Name Change or Relocation.  (a) During the
term of this Agreement, neither the Seller nor the Trust Depositor shall change
its name, identity or structure or change its state of incorporation without
first giving at least 30 days’ prior written notice to the Owner Trustee and the
Indenture Trustee.

 

(b)                                 If any change in either the Seller’s or the
Trust Depositor’s name, identity or structure or other action would make any
financing or continuation statement or notice of lien filed under this Agreement
seriously misleading within the meaning of applicable provisions of the UCC or
any title statute, the Servicer, no later than five days after the effective
date of such change, shall file such amendments, if any, as may be required to
preserve and protect the Trust’s interests in the Trust Corpus and the proceeds
thereof.  In addition, neither the Seller nor the Trust Depositor shall change
its state of incorporation unless it has first taken such action as is advisable
or necessary to preserve and protect the Trust’s interest in the Trust Corpus. 
Promptly after taking any of the foregoing actions, the Servicer shall deliver
to the Owner Trustee and the Indenture Trustee an opinion of counsel reasonably
acceptable to the Owner Trustee and the Indenture Trustee stating that, in the
opinion of such counsel, all financing statements or amendments necessary to
preserve and protect the interests of the Trust in the Trust Corpus and the
Indenture Trustee in the Collateral have been filed, and reciting the details of
such filing.

 

Section 4.04.                         Costs and Expenses.  The Servicer agrees
to pay all reasonable costs and disbursements in connection with the perfection
and the maintenance of perfection, as against all third parties, of the Trust’s
right, title and interest in and to the Contracts (including, without
limitation, the security interest in the Motorcycles granted thereby).

 

24

--------------------------------------------------------------------------------



 

ARTICLE FIVE

 

SERVICING OF CONTRACTS

 

Section 5.01.                         Responsibility for Contract
Administration.  The Servicer will have the sole obligation to manage,
administer, service and make collections on the Contracts and perform or cause
to be performed all contractual and customary undertakings of the holder of the
Contracts to the Obligor.  The Owner Trustee, at the written request of a
Servicing Officer, shall furnish the Servicer with any powers of attorney or
other documents necessary or appropriate in the opinion of the Owner Trustee to
enable the Servicer to carry out its servicing and administrative duties
hereunder.  The Servicer is hereby appointed the servicer hereunder until such
time as any Servicing Transfer may be effected under Article Eight.

 

Section 5.02.                         Standard of Care.  In managing,
administering, servicing and making collections on the Contracts pursuant to
this Agreement, the Servicer will exercise that degree of skill and care
consistent with the skill and care that the Servicer exercises with respect to
similar contracts serviced by the Servicer, and, in any event no less degree of
skill and care than would be exercised by a prudent servicer of promissory notes
and security agreements; provided, however, that notwithstanding the foregoing,
the Servicer shall not release or waive the right to collect the unpaid balance
of any Contract except that with respect to a Contract that has become a
Defaulted Contract, the Servicer, consistent with its collection policies, may
release or waive the right to collect the unpaid balance of such Defaulted
Contract in an effort to maximize collections thereon.

 

Section 5.03.                         Records.  The Servicer shall, during the
period it is servicer hereunder, maintain such books of account and other
records as will enable the Owner Trustee and the Indenture Trustee to determine
the status of each Contract.

 

Section 5.04.                         Inspection.  (a) At all times during the
term hereof, the Servicer shall afford the Owner Trustee and the Indenture
Trustee and their respective authorized agents reasonable access during normal
business hours to the Servicer’s records relating to the Contracts and will
cause its personnel to assist in any examination of such records by the Owner
Trustee or the Indenture Trustee, or such authorized agents and allow copies of
the same to be made.  The examination referred to in this Section will be
conducted in a manner which does not unreasonably interfere with the Servicer’s
normal operations or customer or employee relations.  Without otherwise limiting
the scope of the examination the Owner Trustee or the Indenture Trustee may,
using generally accepted audit procedures, verify the status of each Contract
and review the Computer File and records relating thereto for conformity to
Monthly Reports prepared pursuant to Article Nine and compliance with the
standards represented to exist as to each Contract in this Agreement.

 

(b)                                 At all times during the term hereof, the
Servicer shall keep available a copy of the List of Contracts at its principal
executive office for inspection by the Trustees.

 

Section 5.05.                         Trust Accounts.  (a) On or before the
Closing Date, the Trust Depositor shall establish the Trust Accounts, each with
and in the name of the Indenture Trustee for the benefit of the Noteholders. 
The Administrator is hereby required to ensure that each of the Trust Accounts
is established and maintained as an Eligible Account.

 

(b)                                 The Indenture Trustee shall deposit (or,
except as provided in Section 5.05(e) hereof, the Servicer shall deposit, with
respect to payments by or on behalf of the Obligors received directly by the
Servicer) into the Collection Account as promptly as practical (but in any case
not later than the second Business Day following the processing thereof):

 

25

--------------------------------------------------------------------------------



 

(i)                                     With respect to principal and interest
on the Contracts received after the Cutoff Date (which for the purpose of this
paragraph (b)(i) shall include those monies in the Lockbox Account allocable to
principal and interest on the Contracts), all such amounts received by the Owner
Trustee or Servicer;

 

(ii)                                  All Net Liquidation Proceeds related to
the Contracts;

 

(iii)                               The aggregate of the Purchase Prices for
Contracts reacquired by the Trust Depositor as described in Section 7.08, and by
the Seller as described in the Sale and Transfer Agreement;

 

(iv)                              All Advances made by the Servicer pursuant to
Section 7.03;

 

(v)                                 All amounts paid by the Servicer in
connection with an optional purchase of the Contracts described in Section 7.10;

 

(vi)                              The aggregate of the Purchase Prices for
Contracts purchased by the Servicer as described in Section 7.11; and

 

(vii)                           All amounts received in respect of interest,
dividends, gains, income and earnings on investments of funds in the Collection
Account and the Note Distribution Account as contemplated herein.

 

(c)                                  [Reserved].

 

(d)                                 The Servicer shall direct the Indenture
Trustee to, and the Indenture Trustee shall, invest the amounts in the Trust
Accounts in Qualified Eligible Investments that are payable on demand or that
mature not later than one Business Day prior to the next succeeding Distribution
Date.  Once such funds are invested, the Indenture Trustee shall not change the
investment of such funds.  Any loss on such investments shall be charged to such
Trust Account.  Funds in the Trust Accounts not so invested must be insured to
the extent permitted by law by the Deposit Insurance Fund of the Federal Deposit
Insurance Corporation.  Subject to the restrictions herein, the Indenture
Trustee may purchase a Qualified Eligible Investment from itself or an
Affiliate.  Subject to the other provisions hereof, the Indenture Trustee shall
have sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Indenture Trustee or its agent, together with each
document of transfer, if any, necessary to transfer title to such investment to
the Indenture Trustee in a manner which complies with this Section 5.05(d).  All
interest, dividends, gains upon sale and other income from, or earnings on,
investments of funds in the Trust Accounts (other than the Reserve Fund) shall
be deposited in the Collection Account pursuant to Section 5.05(b) and
distributed on the applicable Distribution Date pursuant to Section 7.05.  The
Trust Depositor and the Trust agree and acknowledge that the Indenture Trustee
is to have “control” (within the meaning of Section 9-106 of the UCC) of
collateral comprised of “investment property” (within the meaning of
Section 9-102 of the UCC) for all purposes of this Agreement.

 

(e)                                  Notwithstanding anything to the contrary
herein, the Servicer may remit payments on the Contracts and Net Liquidation
Proceeds to the Collection Account in next-day funds or immediately available
funds no later than 10:00 a.m., Central time, on the Business Day prior to the
next succeeding Distribution Date, but only for so long as the short-term debt
security rating of the Servicer (or an Affiliate thereof acceptable to each
Rating Agency) is at least “P-1” by Moody’s and “A-1” by S&P.

 

(f)                                   The Servicer shall apply collections
received in respect of a Contract as follows:

 

26

--------------------------------------------------------------------------------



 

(i)                                     First, to the scheduled payment
(including accrued interest and principal) with respect to such Contract;

 

(ii)                                  Second, to pay any expenses and unpaid
late charges or fees (if any) due and owing under such Contract; and

 

(iii)                               Third, to any remaining principal until such
Contract is paid in full.

 

(g)                                  The Servicer will, from time to time as
provided herein, be permitted to withdraw or request the withdrawal from the
Collection Account any amount deposited therein that, based on the Servicer’s
good-faith determination, was deposited in error.

 

Section 5.06.                         Enforcement.  (a) The Servicer will,
consistent with Section 5.02, act with respect to the Contracts in such manner
as in its judgment will maximize the receipt of all payments called for under
the terms of the Contracts.  The Servicer, acting as agent for the Trust
pursuant to the Lockbox Agreement, shall use its best efforts to cause Obligors
to make all payments on the Contracts to the Lockbox Account (either directly by
remitting payments to the Lockbox, or indirectly by making payments through a
direct debit, the telephone or the internet to an account of the Servicer which
payments will be subsequently transferred from such account to the Lockbox
Account).  The Servicer will act in a commercially reasonable manner with
respect to the repossession and disposition of a Motorcycle following a default
under the related Contract with a view to realizing proceeds at least equal to
the Motorcycle’s fair market value.  If the Servicer determines that eventual
payment in full of a Contract is unlikely, the Servicer will follow its normal
practices and procedures to recover all amounts due upon that Contract,
including repossessing and disposing of the related Motorcycle at a public or
private sale or taking other action permitted by applicable law.  The Servicer
will be entitled to recover all reasonable out-of-pocket expenses incurred by it
in liquidating a Contract and disposing of the related Motorcycle.

 

(b)                                 The Servicer may sue to enforce or collect
upon Contracts, in its own name, if possible, or as agent for the Trustees.  If
the Servicer elects to commence a legal proceeding to enforce a Contract, the
act of commencement shall be deemed to be an automatic assignment of the
Contract to the Servicer for purposes of collection only.  If, however, in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Contract on the ground that it is not a real party in interest or a
holder entitled to enforce the Contract, the Owner Trustee (or the Indenture
Trustee) on behalf of the Trust shall, at the Servicer’s expense, take such
steps as the Servicer deems reasonably necessary to enforce the Contract,
including bringing suit in its name or the names of the Noteholders under the
Indenture and the Certificateholder as owner of the Trust.

 

(c)                                  The Servicer shall exercise any rights of
recourse against third persons that exist with respect to any Contract in
accordance with the Servicer’s usual practice.  In exercising recourse rights,
the Servicer is authorized on the Trust’s and Indenture Trustee’s behalf to
reassign the Defaulted Contract or the related Motorcycle to the Person against
whom recourse exists at the price set forth in the document creating the
recourse; provided, however, the Servicer in exercising recourse against any
third persons as described in the immediately preceding sentence shall do so in
such manner as in its judgment will maximize the aggregate recovery with respect
to the Contract; and provided further, however, that notwithstanding the
foregoing the Servicer in its capacity as such may exercise such recourse only
if such Contract (i) was not required to be reacquired by the Seller pursuant to
the Transfer and Sale Agreement or (ii) was required to be reacquired by the
Seller and the Seller has defaulted on such reacquisition obligation.

 

(d)                                 The Servicer will not permit any rescission
or cancellation of any Contract due to the acts or omissions of the Trust
Depositor.

 

27

--------------------------------------------------------------------------------



 

(e)                                  Subject to Section 5.02, the Servicer may
grant extensions, rebates or adjustments on a Contract; provided, however, that
if the Servicer extends the date for final payment by the Obligor of any
Contract beyond the Class A-4 Final Distribution Date, it shall promptly
purchase such Contract pursuant to Section 7.11.

 

(f)                                   The Servicer will not add to the
outstanding Principal Balance of any Contract the premium of any physical damage
or other individual insurance on a Motorcycle securing such Contract it obtains
on behalf of the Obligor under the terms of such Contract, but may create a
separate Obligor obligation with respect to such premium if and as provided by
the Contract.

 

(g)                                  If the Servicer shall have repossessed a
Motorcycle on behalf of the Trust, the Servicer shall either (i) maintain at its
expense physical damage insurance with respect to such Motorcycle, or
(ii) indemnify the Trust against any damage to such Motorcycle prior to resale
or other disposition.  The Servicer shall not allow such repossessed Motorcycles
to be used in an active trade or business, but rather shall dispose of the
Motorcycle in a reasonable time in accordance with the Servicer’s normal
business practices.

 

Section 5.07.                         Trustees to Cooperate.  Upon payment in
full on any Contract, the Servicer shall (if the Servicer is not then in
possession of the Contracts and Contract Files) notify the Trustees and request
delivery of the Contract and Contract File to the Servicer.  Upon receipt of
such notice and request, the Trustees shall promptly release or cause to be
released such Contract and Contract File to the Servicer.  Upon receipt of such
Contract and Contract File, each of the Trust Depositor and the Servicer is
authorized to execute an instrument in satisfaction of such Contract and to do
such other acts and execute such other documents as the Servicer deems necessary
to discharge the Obligor thereunder and eliminate the security interest in the
Motorcycle related thereto.  The Servicer shall determine when a Contract has
been paid in full; to the extent that insufficient payments are received on a
Contract credited by the Servicer as prepaid or paid in full and satisfied, the
shortfall shall be paid by the Servicer out of its own funds.  From time to time
as appropriate for servicing and repossession in connection with any Contract,
if the Servicer is not then in possession of the Contracts and Contract Files,
the Indenture Trustee shall, upon written request of a Servicing Officer and
delivery to the Indenture Trustee of a receipt signed by such Servicing Officer,
cause the original Contract and the related Contract File to be released to the
Servicer and shall execute such documents as the Servicer shall deem reasonably
necessary to the prosecution of any such proceedings.  Such receipt shall
obligate the Servicer to return the original Contract and the related Contract
File to the Indenture Trustee when the need by the Servicer has ceased unless
the Contract shall be acquired as described in Section 7.10 or 7.11.  Upon
request of a Servicing Officer, the Indenture Trustee shall perform such other
acts as reasonably requested by the Servicer and otherwise cooperate with the
Servicer in the enforcement of each Certificateholder’s rights and remedies with
respect to the Contracts.

 

Section 5.08.                         Costs and Expenses.  All costs and
expenses incurred by the Servicer in carrying out its duties hereunder, fees and
expenses of accountants and payments of all fees and expenses incurred in
connection with the enforcement of Contracts (including enforcement of Defaulted
Contracts and repossessions of Motorcycles securing such Contracts when such
Contracts are not reacquired pursuant to Section 7.08) and all other fees and
expenses not expressly stated hereunder to be for the account of the Trust shall
be paid by the Servicer and the Servicer shall not be entitled to reimbursement
hereunder.

 

Section 5.09.                         Maintenance of Security Interests in
Motorcycles.  The Servicer shall take such steps as are necessary to maintain
continuous perfection and the first priority of the security interest created by
each Contract in the related Motorcycle.  The Owner Trustee and the Indenture
Trustee hereby authorize the Servicer to take such steps as are necessary to
perfect such security interest and to maintain the first priority thereof in the
event of a relocation of a Motorcycle or for any other reason.

 

28

--------------------------------------------------------------------------------



 

Section 5.10.                         Successor Servicer/Lockbox Agreements.  In
the event the Servicer shall for any reason no longer be acting as such, the
Successor Servicer shall thereupon assume all of the rights and obligations of
the outgoing servicer under each Lockbox Agreement; provided, however, that the
Successor Servicer shall not be liable for any acts or obligations of the
Servicer arising prior to such succession.  In such event, the Successor
Servicer shall be deemed to have assumed all of the outgoing Servicer’s interest
therein and to have replaced the outgoing Servicer as a party to each such
Lockbox Agreement to the same extent as if such Lockbox Agreement had been
assigned to the Successor Servicer, except that the outgoing Servicer shall not
thereby be relieved of any liability or obligations on the part of the outgoing
Servicer to a Lockbox Bank under such Lockbox Agreement.  The outgoing Servicer
shall, upon the request of the Owner Trustee, but at the expense of the outgoing
Servicer, deliver to the Successor Servicer all documents and records relating
to each such Lockbox Agreement and an accounting of amounts collected and held
by a Lockbox Bank and otherwise use its best efforts to effect the orderly and
efficient transfer of any Lockbox Agreement to the Successor Servicer.

 

Section 5.11.                         Separate Entity Existence.  The Servicer
agrees to take or refrain from taking or engaging in with respect to the Trust
Depositor, as applicable, each of the actions or activities specified in the
“substantive consolidation” opinion of Foley & Lardner LLP (or in any related
Certificate of the Servicer) delivered on the Closing Date, upon which the
conclusions expressed therein are based.

 

ARTICLE SIX

 

THE TRUST DEPOSITOR

 

Section 6.01.                         Covenants of the Trust Depositor.

 

(a)                                 Existence.  During the term of this
Agreement, the Trust Depositor will keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the jurisdiction of its
incorporation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
hereby.

 

(b)                                 Arm’s Length Transactions.  During the term
of this Agreement, all transactions and dealings between the Trust Depositor and
its Affiliates will be conducted on an arm’s-length basis.

 

(c)                                  No Other Business.  The Trust Depositor
shall not engage in any business other than financing, purchasing, owning,
selling and managing the Contracts in the manner contemplated by this Agreement
and the other Transaction Documents and activities incidental thereto; provided,
however, that the Trust Depositor may purchase and transfer (or grant Liens in
respect of) contracts and/or other related assets similar to the Contracts to
other Persons in securitization or other non-recourse financing transactions
involving the Seller or any of its Affiliates (or with respect to the Contract
Assets themselves, following a release and reconveyance thereof from the Trust),
on terms and conditions (with respect to the liabilities imposed upon the Trust
Depositor by virtue of such transactions, as well as in respect of agreements or
restrictions concerning activities of the Trust Depositor and its relations or
interactions with the Seller or the Servicer or other applicable Affiliate
relevant to “bankruptcy remoteness” or “substantive consolidation” analysis), in
each case substantially similar to such terms and conditions applicable to the
Trust Depositor hereunder and under the other Transaction Documents.

 

29

--------------------------------------------------------------------------------



 

(d)                                 No Borrowing.  The Trust Depositor shall not
issue, incur, assume, guarantee or otherwise become liable, directly or
indirectly, for (i) any Indebtedness except for any Indebtedness permitted by or
arising under the Transaction Documents or (ii) obligations in connection with
transactions described in the proviso of Section 6.01(c), as limited thereby. 
The proceeds of the Notes shall be used exclusively to fund the Trust
Depositor’s purchase of the Contracts and the other assets specified in this
Agreement, to pay the transactional expenses of the Trust Depositor and to make
the required deposits to the Reserve Fund.

 

(e)                                  Guarantees, Loans, Advances and Other
Liabilities.  Except as otherwise contemplated by the Transaction Documents or
in connection with transactions described in Section 6.01(c), as limited
thereby, the Trust Depositor shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuming another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, any other interest in, or make any capital
contribution to, any other Person.

 

(f)                                   Capital Expenditures.  The Trust Depositor
shall not make any expenditure (by long-term or operating lease or otherwise)
for capital assets (either realty or personalty).

 

(g)                                  Restricted Payments.  Except as permitted
or contemplated by the Transaction Documents or in connection with transactions
described in Section 6.01(c), the Trust Depositor shall not, directly or
indirectly, (i) pay any dividend or make any distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, to any owner of an equity interest in the Trust Depositor, (ii) redeem,
purchase, retire or otherwise acquire for value any such equity interest or
(iii) set aside or otherwise segregate any amounts for any such purpose; it
being understood that the Trust Depositor shall at all times have the right to
distribute funds received pursuant to the Transaction Documents, and pursuant to
documents entered into in connection with transactions described in
Section 6.01(c),  to its equity owner.

 

(h)                                 Separate Entity Existence.  The Trust
Depositor shall:

 

(i)                                     Maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions.  The funds of the Trust Depositor will not be diverted to any
other Person or for other than authorized uses of the Trust Depositor.

 

(ii)                                  Ensure that, to the extent that it shares
the same officers or other employees as any of its members or Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

 

(iii)                               Ensure that, to the extent that it jointly
contracts with any of its members or Affiliates to do business with vendors or
service providers or to share overhead expenses, the costs incurred in so doing
shall be allocated fairly among such entities, and each such entity shall bear
its fair share of such costs.  To the extent that the Trust Depositor contracts
or does business with vendors or service providers when the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.  All material transactions between Trust Depositor and
any of its Affiliates shall be only on an arm’s-length basis.

 

30

--------------------------------------------------------------------------------



 

(iv)                              To the extent that the Trust Depositor and any
of its members or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.

 

(v)                                 Conduct its affairs strictly in accordance
with its By-laws and Articles of Incorporation, and observe all necessary,
appropriate and customary corporate formalities, including, but not limited to,
holding all regular and special stockholders’ and directors’ meetings
appropriate to authorize all entity action, keeping separate and accurate
records of such meetings and its actions, passing all resolutions or consents
necessary to authorize actions taken or to be taken, and maintaining accurate
and separate books, records and accounts, including, but not limited to, payroll
and intercompany transaction accounts.

 

(vi)                              Take or refrain from taking or engaging in, as
applicable, each of the actions or activities specified in the “true sale” and
“substantive consolidation” opinions of Foley & Lardner LLP delivered on the
Closing Date (or in any related certificate delivered in connection therewith),
upon which the conclusions expressed therein are based.

 

Section 6.02.                         Liability of Trust Depositor;
Indemnities.  The Trust Depositor shall be liable in accordance herewith only to
the extent of the obligations specifically undertaken by the Trust Depositor
under this Agreement.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, Wilmington Trust, National Association, the Indenture Trustee and
the Servicer from and against any taxes that may at any time be asserted against
any such Person as a result of or relating to the transactions contemplated
herein and in the other Transaction Documents, including any sales, gross
receipts, gross margin, general corporation, tangible personal
property, Illinois personal property replacement privilege or license taxes
(but, in the case of the Issuer, not including any taxes asserted with respect
to, and as of the date of, the transfer of the Contracts to the Issuer or the
issuance and original sale of the Securities, or federal or other income taxes
arising out of distributions on the Notes or the Certificate) and costs and
expenses in defending against the same.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, Wilmington Trust, National Association, the Indenture Trustee and
the Securityholders from and against any loss, liability or expense incurred by
reason of the Trust Depositor’s willful misfeasance, bad faith or negligence
(other than errors in judgment) in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement, including all reasonable and documented legal fees, costs
and expenses incurred in connection with the enforcement of this indemnity.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, Wilmington Trust, National Association and the Indenture Trustee
from and against all costs, expenses, losses, claims, damages and liabilities
arising out of or incurred in connection with the acceptance or performance of
the trusts and duties herein and, in the case of the Owner Trustee, in the Trust
Agreement and, in the case of the Indenture Trustee, in the Indenture, except to
the extent that such cost, expense, loss, claim, damage or liability in the case
of (i) the Owner Trustee or Wilmington Trust, National Association, as the case
may be, shall be due to the willful misfeasance, bad faith or negligence of the
Owner Trustee or Wilmington Trust, National Association, as the case may be, or
shall arise from the breach by the Owner Trustee or Wilmington Trust, National
Association, as the case may be, of any of its representations or warranties set
forth in Section 7.03 of the Trust Agreement, or (ii) the Indenture Trustee,
shall be due to the willful misfeasance, bad faith or negligence of the
Indenture Trustee.

 

31

--------------------------------------------------------------------------------



 

The Trust Depositor shall be liable directly to and will indemnify any injured
party or any other creditor of the Trust for all losses, claims, damages,
liabilities and expenses of the Trust to the extent that the Trust Depositor
would be liable if the Trust were a partnership under the Delaware Revised
Uniform Limited Partnership Act in which Trust Depositor were a general partner;
provided, however, that Trust Depositor shall not be liable for any losses
incurred by a Certificateholder in the capacity of any investor in the Trust
Certificate or a Noteholder in the capacity of an investor in the Notes.  In
addition, any third party creditors of the Trust (other than in connection with
the obligations described in the proviso to the immediately preceding sentence
for which Trust Depositor shall not be liable) shall be deemed third party
beneficiaries of this paragraph.  The obligations of Trust Depositor under this
paragraph shall be evidenced by the Trust Certificate described in the Trust
Agreement.

 

Indemnification under this Section shall include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation and shall survive the
termination of the Trust and the resignation or removal of the Trustees.  If the
Trust Depositor shall have made any indemnity payments pursuant to this
Section and the Person to or on behalf of whom such payments are made thereafter
shall collect any of such amounts from others, such Person shall promptly repay
such amounts to the Trust Depositor, without interest and the Trust Depositor
may, as a condition to any such indemnification, require such Person to agree in
writing to do so.

 

Notwithstanding anything to the contrary herein, the obligations of the Trust
Depositor under this Section are solely the corporate obligations of the Trust
Depositor and shall be payable by it solely as provided in this Section.  The
Trust Depositor shall only be required to make such payments required under this
Section, (a) from funds available to it pursuant to, and in accordance with the
payment priorities set forth in Section 7.05 and (b) to the extent that it
receives additional funds designated for such purposes or to the extent that it
has additional funds available (other than funds described in the preceding
clause (a)) that would be in excess of amounts that would be necessary to pay
the debt and other obligations of the Trust Depositor incurred in accordance
with its Articles of Incorporation and all financing documents to which it is a
party as they come due.  In addition, no amount owing by the Trust Depositor
hereunder in excess of the liabilities that it is required to pay in accordance
with the preceding sentence shall constitute a “claim” (as defined in
Section 101(5) of the Bankruptcy Code) against it.  No recourse shall be had for
the payment of any amount owing hereunder or any other obligation of, or claim
against the Trust Depositor arising out of or based upon this Section against
any stockholder, employee, officer, agent, director or authorized person of the
Trust Depositor or Affiliate thereof; provided, however, that the foregoing
shall not relieve any such person or entity of any liability they might
otherwise have as a result of fraudulent actions or omissions taken by them.

 

Section 6.03.                         Merger or Consolidation of, or Assumption
of the Obligations of, Trust Depositor; Certain Limitations.  Notwithstanding
any other provision in this Section and any provision of law, the Trust
Depositor shall not do any of the following:

 

(a)                                 engage in any business or activity other
than as set forth in its Articles of Incorporation;

 

(b)                                 without the affirmative vote of a majority
of the members of the Board of Directors of the Trust Depositor (which must
include the affirmative vote of at least two duly appointed Independent
directors) (i) dissolve or liquidate, in whole or in part, or institute
proceedings to be adjudicated bankrupt or insolvent, (ii) consent to the
institution of bankruptcy or insolvency proceedings against it, (iii) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy, (iv) consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the corporation or a substantial part of its property, (v) make a
general assignment for the benefit

 

32

--------------------------------------------------------------------------------



 

of creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any corporate action in furtherance of the
actions set forth in clauses (i) through (vi) above; provided, however, that no
director may be required by any shareholder of the Trust Depositor to consent to
the institution of bankruptcy or insolvency proceedings against the Trust
Depositor so long as it is solvent; or

 

(c)                                  merge or consolidate with any other
corporation, company or entity or sell all or substantially all of its assets or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any other corporation, company or entity unless the Person
formed by such consolidation or into which the Trust Depositor has merged or the
Person which acquires by conveyance, transfer or lease substantially all the
assets of the Trust Depositor as an entirety, can lawfully perform the
obligations of the Trust Depositor hereunder and executes and delivers to the
Owner Trustee and the Indenture Trustee an agreement in form and substance
reasonably satisfactory to the Owner Trustee and the Indenture Trustee which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Trust Depositor under this Agreement; provided that the Rating
Agency Condition shall be satisfied with respect to any merger, consolidation or
succession pursuant to this Section.

 

Section 6.04.                         Limitation on Liability of Trust Depositor
and Others.  The Trust Depositor and any director or officer or employee or
agent of the Trust Depositor may rely in good faith on any document of any kind,
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder.  The Trust Depositor and any director or officer or employee
or agent of the Trust Depositor shall be reimbursed by the Owner Trustee for any
contractual damages, liability or expense incurred by reason of the Owner
Trustee’s willful misfeasance, bad faith or negligence (except errors in
judgment) in the performance of its duties hereunder and under the other
Transaction Documents, or by reason of reckless disregard of its obligations and
duties hereunder and under the other Transaction Documents.  The Trust Depositor
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations under this Agreement, and
that in its opinion may involve it in any expense or liability.

 

Section 6.05.                         Trust Depositor Not to Resign.  Subject to
the provisions of Section 6.03, the Trust Depositor shall not resign from the
obligations and duties hereby imposed on it as Trust Depositor hereunder.

 

33

--------------------------------------------------------------------------------



 

ARTICLE SEVEN

 

DISTRIBUTIONS; RESERVE FUND

 

Section 7.01.                         Monthly Distributions.  (a)  Each
Noteholder and Certificateholder as of the related Record Date shall be paid on
each Distribution Date by wire transfer if such Noteholder or Certificateholder
provides written instructions to the Indenture Trustee or the Owner Trustee,
respectively, at least ten days prior to such Distribution Date.

 

(b)                                 The Indenture Trustee shall serve as the
paying agent hereunder (the “Paying Agent”) and shall make the payments to or on
behalf of the Noteholders and the Certificateholder required hereunder.  The
Indenture Trustee hereby agrees that all amounts held by it for payment
hereunder will be held in trust for the benefit of the Noteholders and the
Certificateholder.

 

Section 7.02.                         Fees.  The Indenture Trustee shall be paid
the Indenture Trustee Fee, the Asset Representations Reviewer shall be paid the
Asset Representations Reviewer Fee and the Servicer shall be paid the Monthly
Servicing Fee, each of which shall be paid solely from the monies and in
accordance with the priorities described in Section 7.05(a).  No recourse may be
had to the Seller, Trust Depositor, Trustees, Servicer, or any of their
respective Affiliates in the event that amounts available under
Section 7.05(a) are insufficient for payment of the Indenture Trustee Fee, the
Asset Representations Reviewer Fee and the Monthly Servicing Fee.

 

Section 7.03.                         Advances.  On each Determination Date, the
Servicer shall compute the amount of Delinquent Interest, if any, on the
Contracts.  Not later than each Distribution Date, the Servicer shall advance
(each, an “Advance”) an amount equal to the Delinquent Interest for such
Determination Date by depositing such amount in the Collection Account;
provided, however, that the Servicer shall be obligated to advance Delinquent
Interest only to the extent that the Servicer, in its sole discretion, expects
that such advance will not become an Uncollectible Advance.  The Servicer shall
indicate on each Monthly Report (i) the amount of Delinquent Interest, if any,
on the Contracts for the related Determination Date and (ii) the amount of the
Advance, if any, made by the Servicer in respect of the Delinquent Interest
pursuant to this Section 7.03.  If the amount of such Advance is less than the
amount of the Delinquent Interest, the relevant Monthly Report shall be
accompanied by a certificate of a Servicing Officer setting forth in reasonable
detail the basis for the determination by the Servicer that the portion of the
Delinquent Interest not advanced would become an Uncollectible Advance.  By each
Determination Date, the Servicer shall determine the amount of prior
unreimbursed Advances for which it shall be entitled to be reimbursed pursuant
to the provisions of this Section (such amount, the “Reimbursement Amount”). 
The Servicer shall be entitled to be reimbursed for any outstanding Advance with
respect to a Contract as provided in Section 7.05(a)(i).

 

Section 7.04.                         [Reserved].

 

Section 7.05.                         Distributions; Priorities.

 

(a)                                 Except as provided in Section 7.05(b), on
each Distribution Date (and following an acceleration of the Notes to the extent
specified), the Indenture Trustee, at the Servicer’s direction, will make the
following allocations and distributions of Available Monies, together with
amounts withdrawn from the Reserve Fund, in the following order of priority:

 

(i)                                       to the Servicer, the Reimbursement
Amount for Advances previously made;

 

34

--------------------------------------------------------------------------------



 

(ii)                                    to the Servicer, the Monthly Servicing
Fee, including any unpaid Monthly Servicing Fee with respect to one or more
prior Distribution Dates;

 

(iii)                                 to the Indenture Trustee, (A) the
Indenture Trustee Fee, including any unpaid Indenture Trustee Fee with respect
to one or more prior Distribution Dates, and (B) after the occurrence of an
acceleration of the Notes, expenses and indemnity amounts up to an amount not to
exceed $150,000 per calendar year;

 

(iv)                                to the Asset Representations Reviewer, the
Asset Representations Reviewer Fee and expenses and indemnity amounts due and
owing under the Asset Representations Review Agreement, to the extent not
already paid by the Administrator on behalf of the Issuer, up to an amount not
to exceed $200,000 per calendar year;

 

(v)                                   to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the applicable Note
Interest Distributable Amount with respect to such Distribution Date for further
distribution to the Class A Noteholders; provided, however, that if there are
insufficient Available Monies to pay the entire amount of the Note Interest
Distributable Amount, then the remaining Available Monies shall be applied to
the Class A-1 Notes, the Class A-2a Notes, the Class A-2b Notes, the Class A-3
Notes, and the Class A-4 Notes, pro rata, on the basis of the Note Interest
Distributable Amount for each such Class of Notes;

 

(vi)                          to the Note Distribution Account, together with
any amounts deposited therein pursuant to Section 7.06, the Principal
Distributable Amount with respect to such Distribution Date for further
distribution first, to the Class A-1 Noteholders until the Outstanding Amount of
the Class A-1 Notes has been paid in full, second, to the Class A-2a Noteholders
and Class A-2b Noteholders (pro rata based on their respective principal
amounts) until the Outstanding Amount of the Class A-2 Notes has been paid in
full, third, to the Class A-3 Noteholders until the Outstanding Amount of the
Class A-3 Notes has been paid in full, and fourth, to the Class A-4 Noteholders
until the Outstanding Amount of the Class A-4 Notes has been paid in full;

 

(vii)                             any Excess Amounts to the Reserve Fund up to
the amount, if any, necessary to increase the balance thereof to the Specified
Reserve Fund Balance;

 

(viii)                          to the Indenture Trustee, any fees, expenses and
indemnity amounts due but not paid under clause (iii);

 

(ix)                                to the Asset Representations Reviewer, any
fees, expenses and indemnity amounts due but not paid under clause (iv) above;
and

 

(x)                                   any remaining amounts to the
Certificateholder as residual interestholder under the Trust Agreement.

 

(b)                                 If the Notes have been declared immediately
due and payable as provided in the Indenture, then, until such time as the Notes
have been paid in full, Available Monies shall be allocated and distributed in
the following order of priority after payment of the amounts set forth in
Section 7.05(a)(i) through (iv):

 

(i)                                     to the Note Distribution Account,
together with any amounts deposited therein pursuant to Section 7.06, the
applicable Note Interest Distributable Amount with respect to such Distribution
Date for further distribution to the Class A Noteholders; provided, however,
that if

 

35

--------------------------------------------------------------------------------



 

there are insufficient Available Monies to pay the entire amount of the Note
Interest Distributable Amount for the Class A Notes, then the remaining
Available Monies shall be applied to the Class A-1 Notes, the Class A-2a Notes,
the Class A-2b Notes, the Class A-3 Notes, and the Class A-4 Notes, pro rata, on
the basis of the Note Interest Distributable Amount for each such Class of
Notes;

 

(ii)                                  to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Principal
Distributable Amount with respect to such Distribution Date for further
distribution first, to the Class A-1 Noteholders until the Outstanding Amount of
the Class A-1 Notes has been paid in full, and second, to the Class A-2a
Noteholders, the Class A-2b Noteholders, the Class A-3 Noteholders, and the
Class A-4 Noteholders, pro rata, based on the outstanding principal amount of
the related Classes of Notes, until the Outstanding Amount of such Classes of
Notes has been paid in full;

 

(iii)                               to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, all amounts
remaining after distribution of amounts in clauses (i) through (iv) above shall
be allocated to the Class A Noteholders, first, to the Class A-1 Noteholders,
until the outstanding principal balance of the Class A-1 Notes has been paid in
full and second, to the Class A-2a Noteholders, the Class A-2b Noteholders, the
Class A-3 Noteholders, and the Class A-4 Noteholders, pro rata, based on the
outstanding principal amount of the related Classes of Notes, until the
Outstanding Amount of each such Class of the Notes has been paid in full; and

 

(iv)                              to the Asset Representations Reviewer, any
fees, expenses and indemnity amounts due but not paid as provided in
Section 7.05(a)(iv); and

 

(v)                                 any remaining amounts to the
Certificateholder as residual interestholder under the Trust Agreement.

 

Section 7.06.                         Reserve Fund.

 

(a)                                 On the Closing Date, the Indenture Trustee,
on behalf of the Trust Depositor shall deposit the Reserve Fund Initial Deposit
into the Reserve Fund from the net proceeds of the Notes.

 

(b)                                 The Indenture Trustee shall determine no
later than 10:00 a.m., Chicago, Illinois time, on each Distribution Date (but
after making, and taking into account, the transfers of funds contemplated in
Section 7.05 above) whether there exists a Shortfall with respect to such
Distribution Date.  In the event that the Indenture Trustee determines that
there exists a Shortfall, the Indenture Trustee shall no later than 12:00 noon,
Chicago, Illinois time, on such Distribution Date remit monies from the Reserve
Fund in the following order of priority: first, to the Note Distribution Account
the amount of such Shortfall relating to the Note Interest Distributable Amount,
for such Distribution Date, and second, to the Note Distribution Account, the
amount of such Shortfall relating to the Principal Distributable Amount.

 

(c)                                  The Indenture Trustee shall at the written
direction of the Servicer invest the funds in the Reserve Fund in Qualified
Eligible Investments.  Funds in the Reserve Fund shall be invested in
investments that are payable on demand or mature on or before the Business Day
prior to each Distribution Date.  Once such funds are invested, the Indenture
Trustee shall not change the investment of such funds prior to maturity.  Upon
any such investment, the Indenture Trustee shall, consistent with the definition
of Qualified Eligible Investment herein, make an appropriate notation of the
security interest in such Qualified Eligible Investment on the Indenture
Trustee’s records, by book entry or otherwise.  All income and gain realized
from any such investments as well as any interest earned on Reserve Fund

 

36

--------------------------------------------------------------------------------



 

Deposits shall be deposited and retained in the Reserve Fund (subject to
Section 7.06(e)).  Losses, if any, realized on amounts in the Reserve Fund
invested pursuant to this paragraph shall first be credited against
undistributed investment earnings on amounts in the Reserve Fund invested
pursuant to this paragraph, and shall thereafter be deemed to reduce the amount
on deposit in the Reserve Fund.  Neither the Trust Depositor nor the Indenture
Trustee shall be liable for the amount of any loss incurred in respect of any
investment, or lack of investment, of funds held in the Reserve Fund.  All
income or loss on funds held in the Reserve Fund shall be taxable to the
Certificateholder.

 

(d)                                 Any Excess Amounts will be applied as
provided in Section 7.05(a)(vii) to increase the balance of the Reserve Fund to
the Specified Reserve Fund Balance.

 

(e)                                  On each Distribution Date on which the
amount on deposit in the Reserve Fund (after giving effect to all deposits
thereto and withdrawals therefrom on such Distribution Date) exceeds the
Specified Reserve Fund Balance, the Indenture Trustee shall release such excess
amounts to the Trust Depositor.

 

Section 7.07.                         [Reserved].

 

Section 7.08.                         Purchase of Contracts for Breach of
Representations and Warranties.

 

(a)                                 If the Trust Depositor (i) has knowledge of
a breach of a representation or warranty of the Seller as set forth in Exhibit J
hereto, (ii) receives notice from the Issuer, the Owner Trustee or the Indenture
Trustee of a breach of a representation or warranty of the Seller as set forth
in Exhibit J hereto, (iii) receives a Repurchase Request from the Owner Trustee
or the Indenture Trustee for a Contract or (iv) receives a Review Report that
indicates a Test Fail for a Contract, then, in each case, the Trust Depositor
will investigate the Contract to confirm the breach and determine if the breach
has a material adverse effect on the Contract.  None of the Servicer, the
Issuer, the Owner Trustee, the Indenture Trustee or the Administrator will have
an obligation to investigate whether a breach of any representation or warranty
has occurred or whether any Contract is required to be repurchased under this
Section 7.08.

 

(b)                                 Upon a discovery by the Servicer, the Trust
Depositor or the Trustees of a breach of a representation or warranty of the
Seller as set forth in Exhibit J hereto that materially adversely affects the
Trust’s interest in such Contract (without regard to the benefits of the Reserve
Fund), the party discovering the breach shall give prompt written notice to the
other parties; provided, that the Trustees shall have no duty or obligation to
inquire or to investigate the breach by the Seller of any of such
representations or warranties.  The Trust Depositor shall reacquire from the
Trust, and the Trust Depositor shall cause the Seller to reacquire from the
Trust Depositor, as provided in the Transfer and Sale Agreement and in
accordance with this Section 7.08, a Contract at its Purchase Price (which shall
be deposited into the Collection Account), not later than two Business Days
prior to the first Distribution Date after the last day of the calendar month in
which the Trust Depositor or the Seller become aware or receive written notice
from the Trustees, the Servicer or the Trust Depositor of any breach of a
representation or warranty of the Seller set forth in Article III of the
Transfer and Sale Agreement that materially and adversely affects such Contract
or the Trust’s interest in such Contract and which breach has not been cured;
provided, however, that with respect to any Contract described on the List of
Contracts with respect to an incorrect unpaid Principal Balance which the Seller
would otherwise be required to reacquire under the Transfer and Sale Agreement,
the Seller may, in lieu of reacquiring such Contract, deposit in the Collection
Account, not later than one Business Day prior to the first Distribution Date
after the last day of the calendar month in which the Seller becomes aware of
such inaccuracy, cash in an amount sufficient to cure any deficiency or
discrepancy; and provided further that with respect to a breach of
representation or warranty relating to the Contracts in the aggregate and not to
any particular Contract the Seller may select Contracts (without adverse
selection) to reacquire such that had such

 

37

--------------------------------------------------------------------------------



 

Contracts not been included as part of the Trust Corpus there would have been no
breach of such representation or warranty.

 

(c)                                  If the Servicer determines in good faith
that the representation and warranty of the Seller as set forth in
Section 2(i) of Exhibit J hereto may have been violated with respect to one or
more Contracts, and that amendment of the terms of such Contract(s) could better
ensure compliance with applicable laws and if the Seller shall have notified the
Servicer in writing of its intention to amend the terms of such Contract(s) to
ensure compliance with applicable laws upon reacquisition pursuant to this
Section 7.08(c) and the Transfer and Sale Agreement, the Servicer shall give
prompt written notice of such determination to the other parties. The Trust
Depositor shall reacquire from the Trust, and the Trust Depositor shall cause
the Seller to reacquire from the Trust Depositor, as provided in the Transfer
and Sale Agreement and in accordance with this Section 7.08, a Contract at its
Purchase Price (which shall be deposited into the Collection Account), not later
than two Business Days prior to the first Distribution Date after the last day
of the calendar month in which the Trust Depositor and the Seller receive the
written notice from the Servicer described above; provided, however, that no
Contract shall be reacquired pursuant to this Section 7.08(b) if, after giving
effect to such reacquisition, the aggregate Principal Balance of the Contracts
so reacquired, measured as of the Cutoff Date, would exceed 10% of the Pool
Balance as of the Cutoff Date.  For the avoidance of doubt, this provision does
not limit the obligation of the Seller to repurchase any Contract for which
there is a breach of a representation or warranty of the Seller as set forth in
Exhibit J and there shall be no limitation on the Principal Balance or the
number of Contracts that are required to be repurchased by the Seller in
connection with a breach of a representation or warranty of the Seller as set
forth in Exhibit J.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the obligations of the Seller under the Transfer and Sale Agreement
and described in this Section 7.08 shall not terminate or be deemed released by
any party hereto upon a Servicing Transfer pursuant to Article Eight.  The
reacquisition obligations described in this Section 7.08 are in no way to be
satisfied with monies on deposit in the Reserve Fund.  The sole remedy of the
Issuer, the Trustees, and the Noteholders against the Seller with respect to a
breach of a representation or warranty of the Seller shall be to require the
Seller to reacquire the related Contract pursuant to this Section 7.08.

 

Section 7.09.                         Reassignment of Reacquired Contracts. 
Upon receipt by the Indenture Trustee for deposit in the Collection Account of
the Purchase Price as described in Section 7.08, Section 7.10 or Section 7.11,
and upon receipt of a certificate of a Servicing Officer in the form attached
hereto as Exhibit G, the Indenture Trustee shall release its lien on and the
Trust shall assign to the Trust Depositor, the Seller or the Servicer, as
applicable, all of the Trust’s right, title and interest in the reacquired or
purchased Contract without recourse, representation or warranty, except as to
the absence of liens, charges or encumbrances created by or arising as a result
of actions of the Trustees.

 

Section 7.10.                         Servicer’s Purchase Option.  On written
notice to the Owner Trustee and Indenture Trustee at least 20 days prior to a
Distribution Date, and provided that the Pool Balance is then less than 10% of
the Pool Balance as of the Cutoff Date, the Servicer may (but is not required
to) purchase on that Distribution Date all outstanding Contracts (and related
Contract Assets) at a price equal to the aggregate Outstanding Amount of the
Notes on the previous Distribution Date plus the aggregate of the Note Interest
Distributable Amount for the current Distribution Date, the Reimbursement Amount
(if any) as well as accrued and unpaid Monthly Servicing Fees and the Indenture
Trustee Fee to the date of such purchase.  Such price shall be deposited in the
Collection Account not later than one (1) Business Day before such Distribution
Date, against the Owner Trustee’s and Indenture Trustee’s release of the
Contracts and the Contract Files to the Servicer.

 

38

--------------------------------------------------------------------------------



 

Section 7.11.                         Purchase of Contracts for Breach of
Servicing Obligations.  Upon a discovery by the Servicer or the Trustees of a
breach of any of the covenants of the Servicer set forth in Section 5.02, 5.06
or 5.09 that materially adversely affects the Trust’s interest in a Contract
(without regard to the benefits of the Reserve Fund), the party discovering the
breach shall give prompt written notice to the other parties; provided that the
failure to maintain perfection of the security interest in the Motorcycle
securing a Contract in accordance with Section 5.09, shall be deemed to be a
breach materially and adversely affecting the Trust’s interest in the Contract
or in the related Contracts; provided, further, that the Trustees shall have no
duty or obligation to inquire or to investigate the breach by the Servicer of
any of such covenants.  The Servicer, in accordance with this Section 7.11,
shall purchase such Contract at its Purchase Price, two Business Days prior to
the first Distribution Date after the last day of the calendar month in which
the Servicer becomes aware, or receives written notice from the Trustees of any
breach described in the preceding sentence which breach has not been cured;
provided, however, that with respect to a breach of any of the covenants of the
Servicer set forth in Section 5.02, 5.06 or 5.09 relating to the Contracts in
the aggregate and not to any particular Contract the Servicer may select
Contracts (without adverse selection) to purchase such that had such Contracts
not been included as part of the Trust Corpus there would have been no breach of
such covenant.  Notwithstanding any other provision of this Agreement, the
obligation of the Servicer described in this Section 7.11 shall not terminate or
be deemed released by any party hereto upon a Servicing Transfer pursuant to
Article Eight.  The purchase obligation described in this Section 7.11 is in no
way to be satisfied with monies in the Reserve Fund.  Upon Servicer’s payment of
the Purchase Price of the Contract, any Event of Termination pursuant to
Section 8.01(b) arising as a result of the Servicer’s breach of any of the
covenants set forth in Section 5.02, 5.06 or 5.09 with respect to such Contract
shall be deemed not to have occurred.

 

Section 7.12.                         Dispute Resolution.

 

(a)                                 If the Issuer, the Owner Trustee, the
Indenture Trustee or a Noteholder (the “Requesting Party”) requests that the
Trust Depositor and/or the Seller repurchase a Contract due to an alleged breach
of a representation and warranty set forth on Exhibit J hereto or in
Section 3.02 of the Sale and Transfer Agreement (each, a “Repurchase Request”),
and the Repurchase Request has not been resolved within 180 days after the Trust
Depositor or the Seller receives the Repurchase Request, the Requesting Party,
including a beneficial owner of a Note, may refer the matter, in its discretion,
to either mediation (including non-binding arbitration) or binding third-party
arbitration.  The Requesting Party must start the mediation or arbitration
proceeding according to the ADR Rules of the ADR Organization within 90 days
after the end of the 180-day period.  The Trust Depositor and the Seller agree
to participate in the dispute resolution method selected by the Requesting
Party.

 

(b)                                 If the Requesting Party selects mediation
for dispute resolution:

 

(i)                                     The mediation will be administered by
the ADR Organization using its ADR Rules.  However, if any ADR Rules are
inconsistent with the procedures for mediation stated in this Section 7.12, the
procedures in this Section 7.12 will control.

 

(ii)                                  A single mediator will be selected by the
ADR Organization from a list of neutrals maintained by it according to the ADR
Rules.  The mediator must be impartial, an attorney admitted to practice in the
State of New York and have at least 15 years of experience in commercial
litigation and, if possible, consumer finance or asset-backed securitization
matters.

 

(iii)                               The mediation will start within 15 days
after the selection of the mediator and conclude within 30 days after the start
of the mediation.

 

39

--------------------------------------------------------------------------------



 

(iv)                              Expenses of the mediation will be allocated to
the parties as mutually agreed by them as part of the mediation.

 

(v)                                 If the parties fail to agree at the
completion of the mediation, the Requesting Party may refer the Repurchase
Request to arbitration under this Section 7.12 or may commence legal proceedings
to resolve the dispute.

 

(c)                                  If the Requesting Party selects arbitration
for dispute resolution:

 

(i)                                     The arbitration will be administered by
the ADR Organization using its ADR Rules.  However, if any ADR Rules are
inconsistent with the procedures for arbitration stated in this Section 7.12,
the procedures in this Section 7.12 will control.

 

(ii)                                  A single arbitrator will be selected by
the ADR Organization from a list of neutrals maintained by it according to the
ADR Rules.  The arbitrator must be impartial, an attorney admitted to practice
in the State of New York and have at least 15 years of experience in commercial
litigation and, if possible, consumer finance or asset-backed securitization
matters.  The arbitrator will be independent and impartial and will comply with
the Code of Ethics for Arbitrators in Commercial Disputes in effect at the time
of the arbitration.  Before accepting an appointment, the arbitrator must
promptly disclose any circumstances likely to create a reasonable inference of
bias or conflict of interest or likely to preclude completion of the proceedings
within the stated time schedule.   The arbitrator may be removed by the ADR
Organization for cause consisting of actual bias, conflict of interest or other
serious potential for conflict.

 

(iii)                               The arbitrator will have the authority to
schedule, hear and determine any motions, according to New York law, and will do
so at the motion of any party.  Discovery will be completed with 30 days of
selection of the arbitrator and will be limited for each party to two witness
depositions not to exceed five hours, two interrogatories, one document request
and one request for admissions.  However, the arbitrator may grant additional
discovery on a showing of good cause that the additional discovery is reasonable
and necessary.  Briefs will be limited to no more than ten pages each, and will
be limited to initial statements of the case, motions and a pre-hearing brief. 
The evidentiary hearing on the merits will start no later than 60 days after
selection of the arbitrator and will proceed for no more than six consecutive
Business Days with equal time allocated to each party for the presentation of
evidence and cross examination.  The arbitrator may allow additional time for
discovery and hearings on a showing of good cause or due to unavoidable delays.

 

(iv)                              The arbitrator will make its final
determination no later than 90 days after its selection.  The arbitrator will
resolve the dispute according to the terms of this Agreement and the other
Transaction Documents, and may not modify or change this Agreement or the other
Transaction Documents in any way.  The arbitrator will not have the power to
award punitive damages or consequential damages in any arbitration conducted by
them.  In its final determination, the arbitrator will determine and award the
expenses of the arbitration (including filing fees, the fees of the arbitrator,
expense of any record or transcript of the arbitration and administrative fees)
to the parties in its reasonable discretion.  The determination of the
arbitrator will be in writing and counterpart copies will be promptly delivered
to the parties.  The final determination of the arbitrator in binding
arbitration will be final and non-appealable, except for actions to confirm or
vacate the determination permitted under federal or State law, and may be
entered and enforced in any court of competent jurisdiction.

 

40

--------------------------------------------------------------------------------



 

(v)                                 By selecting binding arbitration, the
Requesting Party is giving up the right to sue in court, including the right to
a trial by jury.

 

(vi)                              The Requesting Party may not bring a putative
or certificated class action to arbitration.  If this waiver of class action
rights is found to be unenforceable for any reason, the Requesting Party agrees
that it will bring its claims in a court of competent jurisdiction.

 

(d)                                 For each mediation or arbitration:

 

(i)                                     Any mediation or arbitration will be
held in New York, New York at the offices of the mediator or arbitrator or at
another location selected by the Trust Depositor or the Seller.  Any party or
witness may participate by teleconference or video conference.

 

(ii)                                  The Trust Depositor, the Seller and the
Requesting Party will have the right to seek provisional relief from a competent
court of law, including a temporary restraining order, preliminary injunction or
attachment order, if such relief is available by law.

 

(iii)                               Neither the Trust Depositor nor the Seller
will be required to produce personally identifiable customer information for
purposes of any mediation or arbitration.  The existence and details of any
unresolved Repurchase Request, any informal meetings, mediations or arbitration
proceedings, the nature and amount of any relief sought or granted, any offers
or statements made and any discovery taken in the proceeding will be
confidential, privileged and inadmissible for any purpose in any other
mediation, arbitration, litigation or other proceeding.  The parties will keep
this information confidential and will not disclose or discuss it with any third
party (other than a party’s attorneys, experts, accountants and other advisors,
as reasonably required in connection with the mediation or arbitration
proceeding under this Section 7.12), except as required by law, regulatory
requirement or court order.  If a party to a mediation or arbitration proceeding
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for confidential information of the other
party to the mediation or arbitration proceeding, the recipient will promptly
notify the other party and will provide the other party with the opportunity to
object to the production of its confidential information.

 

Section 7.13.                         Calculation Agent; Benchmark
Determination.

 

(a)                                 The Issuer agrees that for so long as there
is an Outstanding Amount on the Class A-2b Notes and the Benchmark is LIBOR,
there shall be an agent appointed to calculate LIBOR for each Interest Period
(the “Calculation Agent”). The Issuer appoints the Indenture Trustee as
Calculation Agent only for the purposes of determining LIBOR for each Interest
Period and the Indenture Trustee hereby accepts such appointment. The
Calculation Agent may be removed by the Issuer at any time. If the Calculation
Agent is unable or unwilling to act as Calculation Agent or is removed by the
Issuer, the Issuer shall promptly appoint as a replacement Calculation Agent a
leading bank engaged in transactions in Eurodollar deposits in the international
Eurodollar market and not an Affiliate of the Issuer or its Affiliates. The
Calculation Agent may not resign without a replacement having been duly
appointed.

 

(b)                                 If the Benchmark is LIBOR, on each Benchmark
Determination Date, the Calculation Agent shall notify the Servicer and the
Issuer by email of the Benchmark for the related Interest Period. If the
Benchmark is any rate other than LIBOR, on each Benchmark Determination Date,
the Servicer shall notify the Indenture Trustee by email of the Benchmark for
the related Interest Period. All determinations of the Benchmark by the
Calculation Agent or the Servicer, as applicable, in the absence of manifest
error, shall be conclusive and binding on the Noteholders.

 

41

--------------------------------------------------------------------------------



 

(c)                                  Upon the occurrence of a Benchmark
Transition Event:

 

(i)                                     If the Servicer determines that a
Benchmark Transition Event and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any determination of the
Benchmark on any date, the Benchmark Replacement shall replace the then-current
Benchmark for all purposes relating to the Notes in respect of such
determination on such date and all determinations on all subsequent dates;
provided that the Servicer may, in its sole discretion, delay the date on which
the Benchmark Replacement shall apply to a date not later than the first day of
the second occurring full Interest Period following the related Benchmark
Replacement Date. Notwithstanding the foregoing, if the initial Benchmark
Replacement is any rate other than Term SOFR and the Servicer later determines
that Term SOFR can be determined, Term SOFR shall become the new Unadjusted
Benchmark Replacement and will, together with a new Benchmark Replacement
Adjustment for Term SOFR, replace the then-current Benchmark on the next
Benchmark Determination Date for Term SOFR. If the Servicer does not provide a
Benchmark Replacement for the Interest Period after the occurrence of a
Benchmark Transition Event and its related Benchmark Replacement Date, then, for
purposes of calculating the interest rate on the Class A-2b Notes for that
Interest Period, the Benchmark shall be the same as LIBOR for the immediately
preceding Interest Period.

 

(ii)                                  In connection with the implementation of a
Benchmark Replacement, the Servicer shall have the right to make Benchmark
Replacement Conforming Changes from time to time.

 

(iii)                               Promptly following the determination of a
Benchmark Replacement and/or the making of any Benchmark Replacement Conforming
Changes, the Servicer shall notify the Indenture Trustee, and the Servicer shall
include in the Monthly Report the relevant information regarding the Unadjusted
Benchmark Replacement, the Benchmark Replacement Adjustment, any such Benchmark
Replacement Conforming Changes and the Interest Period in which such Benchmark
Replacement shall be implemented. Notwithstanding anything in this Agreement or
the other Transaction Documents to the contrary, upon the delivery of such
notice and the inclusion of such information in the Servicer’s Certificate, this
Agreement and/or any other relevant Transaction Document shall be deemed to have
been amended to reflect such Unadjusted Benchmark Replacement, Benchmark
Replacement Adjustment and/or Benchmark Replacement Conforming Changes without
further compliance with the provisions of Section 11.01 of this Agreement or the
amendment provisions of any other relevant Transaction Document.

 

(iv)                              Any determination, decision or election that
may be made by the Servicer pursuant to Section 4.9(c) or this
Section 7.13(c) (or pursuant to any capitalized term used in this
Section 7.13(c) or in any such capitalized term), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, shall be conclusive and binding
absent manifest error, may be made in the Servicer’s sole discretion, and,
notwithstanding anything to the contrary in the Transaction Documents, shall
become effective without consent from any other party. None of the Issuer, the
Owner Trustee, the Indenture Trustee, the Depositor or the Servicer shall have
any liability for any determination made by or on behalf of the Servicer
pursuant to Section 9.01 or this Section 7.13(c) (or pursuant to any capitalized
term used in this Section 7.13(c) or in any such capitalized term), and each
Noteholder, by its acceptance of a Note or a beneficial interest in a Note,
shall be deemed to waive and release any and all claims against the Issuer, the
Owner Trustee, the Indenture Trustee, the Calculation Agent, the Depositor and
the Servicer relating to any such determinations. For the avoidance of doubt,
none of the Owner Trustee, the Indenture Trustee, or the Calculation Agent,

 

42

--------------------------------------------------------------------------------



 

in any capacity, shall have any obligation to determine whether a Benchmark
Transition Event or Benchmark Replacement Date has occurred, or to identify a
Benchmark Replacement.

 

ARTICLE EIGHT

 

EVENTS OF TERMINATION; SERVICE TRANSFER

 

Section 8.01.                         Events of Termination.  “Event of
Termination” means the occurrence of any of the following:

 

(a)                                 Any failure by the Servicer to make any
payment or deposit required to be made with respect to the Notes hereunder and
the continuance of such failure for a period of four Business Days after the
date on which a Servicing Officer discovers such failure or the Indenture
Trustee provides written notice of such failure to the Servicer;

 

(b)                                 Failure on the Servicer’s part to observe or
perform in any material respect any covenant or agreement in this Agreement
(other than a covenant or agreement the breach of which is specifically
addressed elsewhere in this Section) which failure shall (i) materially and
adversely affect the rights of Noteholders and (ii) continue unremedied for a
period of 60 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given (A) to the Servicer by
the Owner Trustee or the Indenture Trustee or (B) to the Servicer and to the
Indenture Trustee by the Holders of not less than 25% of the aggregate
Outstanding Amount of the Notes;

 

(c)                                  An involuntary case under any applicable
bankruptcy, insolvency or other similar law shall have been commenced in respect
of the Servicer or Trust Depositor and shall not have been dismissed within 90
days, or a court having jurisdiction in the premises shall have entered a decree
or order for relief in respect of either the Servicer or Trust Depositor in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of either the Servicer or
Trust Depositor, or for any substantial liquidation or winding up of their
respective affairs;

 

(d)                                 The Servicer or Trust Depositor shall have
commenced a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall have consented to the entry of
an order for relief in an involuntary case under any such law, or shall have
consented to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian or sequestrator (or other similar official) of the
Servicer or Trust Depositor, as the case may be, or for any substantial part of
their respective property, or shall have made any general assignment for the
benefit of their respective creditors, or shall have failed to, or admitted in
writing its inability to, pay its debts as they become due, or shall have taken
any corporate action in furtherance of the foregoing; or

 

(e)                                  Any representation, warranty or statement
of the Servicer made in this Agreement or any certificate, report or other
writing delivered pursuant hereto shall prove to have been incorrect in any
material respect as of the time when the same shall have been made and the
incorrectness of such representation, warranty or statement has a material
adverse effect on the Trust and, within 30 days after written notice thereof
shall have been given to the Servicer by the Indenture Trustee, the
circumstances or condition in respect of which such representation, warranty or
statement was incorrect shall not have been eliminated or otherwise cured.

 

43

--------------------------------------------------------------------------------



 

Section 8.02.                         Waiver of Event of Termination.  The
Required Holders may, by written notice delivered to the parties hereto, waive
any Event of Termination other than an Event of Termination described in
Section 8.01(a).

 

Section 8.03.                         Servicing Transfer.  (a)  If an Event of
Termination has occurred and is continuing and has not been waived pursuant to
Section 8.02, (i) the Required Holders or (ii) the Indenture Trustee may, by
written notice delivered to the parties hereto, terminate all (but not less than
all) of the Servicer’s management, administrative, servicing, custodial and
collection functions hereunder (such termination being herein called a
“Servicing Transfer”).

 

(b)                                 Upon receipt of the notice required by
Section 8.03(a) (or, if later, on a date designated therein), all rights,
benefits, fees, indemnities, authority and power of the Servicer under this
Agreement, whether with respect to the Contracts, the Contract Files or
otherwise, shall pass to and be vested in the Indenture Trustee (the “Successor
Servicer”); and, without limitation, the Successor Servicer is authorized and
empowered to execute and deliver on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do any and all
acts or things necessary or appropriate to effect the purposes of such notice of
termination.  The Servicer agrees to cooperate with the Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer
hereunder, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts which shall at the time be held by
the Servicer for deposit, or have been deposited by the Servicer, in the
Collection Account, or for its own account in connection with its services
hereafter or thereafter received with respect to the Contracts.  The Servicer
shall transfer to the Successor Servicer (i) all records held by the Servicer
relating to the Contracts in such electronic form as the Successor Servicer may
reasonably request and (ii) any Contract Files in the Servicer’s possession.  In
addition, the Servicer shall permit access to its premises (including all
computer records and programs) to the Successor Servicer or its designee, and
shall pay the reasonable transition expenses of the Successor Servicer.  Upon a
Servicing Transfer, the Successor Servicer shall also be entitled to receive the
Servicing Fee for performing the obligations of the Servicer.

 

Section 8.04.                         Successor Servicer to Act; Appointment of
Successor Servicer.  On or after a Servicing Transfer pursuant to Section 8.03,
the Successor Servicer shall be the successor in all respects to the Servicer in
its capacity as servicer under this Agreement, to the extent provided in
Section 8.06, and the transactions set forth or provided for herein and shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and the terminated
Servicer shall be relieved of such responsibilities, duties and liabilities
arising after such Servicing Transfer; provided, however, that (i) the Successor
Servicer will not assume any obligations of the Servicer described in
Section 8.08 and (ii) the Successor Servicer shall not be liable for any acts or
omissions of the Servicer occurring prior to such Servicing Transfer or for any
breach by the Servicer of any of its representations and warranties contained
herein or in any related document or agreement. Notwithstanding the above, if
the Successor Servicer is legally unable or unwilling to act as Servicer, the
Indenture Trustee or the Required Holders may appoint a successor servicer
(other than the original Servicer or an Affiliate of the original Servicer) to
act as Servicer.  As compensation therefor, the successor servicer shall be
entitled to receive reasonable compensation equal to the Servicing Fee.  The
Owner Trustee, Noteholders and the Indenture Trustee and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession; provided, however, that the Indenture Trustee
shall not be required to make payment for compensation or any other payment in
order to effectuate such succession.  To the extent the terminated Servicer has
made Advances, it shall be entitled to reimbursement of the same notwithstanding
its termination hereunder, to the same extent as if it had continued to service
the Contracts hereunder.

 

44

--------------------------------------------------------------------------------



 

Section 8.05.                         Notification to Noteholders.  (a) 
Promptly following the occurrence of any Event of Termination, the Servicer
shall give written notice thereof to the Trustees, the Trust Depositor and each
Rating Agency at the addresses described in Section 11.04 hereof and to the
Noteholders at their respective addresses appearing on the Note Register.

 

(b)                                 Within 10 days following any termination or
appointment of a Successor Servicer pursuant to this Article Eight, the Issuer
shall give written notice thereof to each Rating Agency and the Trust Depositor
at the addresses described in Section 11.04 hereof, and to the Noteholders at
their addresses appearing on the Note Register.

 

(c)                                  As provided in Section 8(f) of the
Administration Agreement, the Successor Servicer shall become the
“Administrator” thereunder.

 

Section 8.06.                         Effect of Transfer.  (a)  After a
Servicing Transfer, the terminated Servicer shall have no further obligations
with respect to the management, administration, servicing, custody or collection
of the Contracts and the Successor Servicer appointed pursuant to Section 8.04
shall have all of such obligations, except that the terminated Servicer will
transmit or cause to be transmitted directly to the Successor Servicer for its
own account, promptly on receipt and in the same form in which received, any
amounts (properly endorsed where required for the Successor Servicer to collect
them) received as payments upon or otherwise in connection with the Contracts.

 

(b)                                 A Servicing Transfer shall not affect the
rights and duties of the parties hereunder (including but not limited to the
indemnities of the Servicer)  other than those relating to the management,
administration, servicing, custody or collection of the Contracts.

 

Section 8.07.                         Database File.  The Servicer will provide
the Successor Servicer with a data file (in a format reasonably acceptable to
the Indenture Trustee and the Servicer) containing the database file for each
Contract (i) as of the Cutoff Date, (ii) thereafter, as of the last day of the
preceding Due Period on each Determination Date prior to a Servicing Transfer,
and (iii) on and as of the Business Day before the actual commencement of
servicing functions by the Successor Servicer following the occurrence of a
Servicing Transfer.

 

Section 8.08.                         Successor Servicer Indemnification.  The
Servicer shall defend, indemnify and hold the Successor Servicer and any
officers, directors, employees or agents of the Successor Servicer harmless
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments and any other costs, fees, and expenses that the
Successor Servicer may sustain in connection with the claims asserted at any
time by third parties against the Successor Servicer which result from (i) any
willful or grossly negligent act taken or omission by the Servicer or (ii) a
breach of any representations of the Servicer in Section 3.02 hereof.  The
indemnification provided by this Section 8.08 shall survive the termination of
this Agreement.

 

Section 8.09.                         Responsibilities of the Successor
Servicer.  The Successor Servicer will not be responsible for delays
attributable to the Servicer’s failure to deliver information, defects in the
information supplied by the Servicer or other circumstances beyond the control
of the Successor Servicer.

 

The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as applicable and deemed
necessary by the Successor Servicer at such time): (i) imaged Contract
documentation, (ii) servicing system tapes, (iii) Contract payment history,
(iv) collections history, and (v) the trial balances, as of the close of
business on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Contract information.

 

45

--------------------------------------------------------------------------------



 

The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information.  The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees, or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Contract with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Contract.

 

Section 8.10.                         Limitation of Liability of Servicer.  (a) 
Neither the Servicer nor any of the directors, officers, employees or agents of
the Servicer shall be under any liability to the Trust, the Owner Trustee, the
Indenture Trustee or the Noteholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such person against any liability that
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement.  The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.

 

(b)                                 Except as provided in this Agreement, the
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action that shall not be incidental to its duties to service the Contracts
in accordance with this Agreement, and that in its opinion may cause it to incur
any expense or liability; provided, however, that the Servicer may undertake any
reasonable action that it may deem necessary or desirable in respect of the
Transaction Documents and the rights and duties of the parties to the
Transaction Documents and the interests of the Noteholders under the Indenture. 
In such event, the legal expenses and costs of such action and any liability
resulting therefrom shall be expenses, costs and liabilities of the Servicer and
the Servicer will not be entitled to be reimbursed therefor.

 

Section 8.11.                         Merger or Consolidation of Servicer.  Any
Person into which the Servicer may be merged or consolidated, or any corporation
or other entity resulting from any merger conversion or consolidation to which
the Servicer shall be a party, or any Person succeeding to all or substantially
all of the servicing business of the Servicer (which Person assumes the
obligations of the Servicer), shall be the successor of the Servicer hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.  The
Servicer shall give prior written notice of any such merger, consolidation, or
succession to which it is a party to the Issuer, the Owner Trustee, the
Indenture Trustee and the Rating Agencies.

 

Section 8.12.                         Servicer Not to Resign.  Subject to the
provisions of Section 8.03, Servicer shall not resign from the obligations and
duties hereby imposed on it as Servicer under this Agreement except upon
determination that the performance of its duties under this Agreement shall no
longer be permissible under applicable law.  Notice of any such determination
permitting the resignation of Servicer shall be communicated to the Owner
Trustee and the Indenture Trustee at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination shall be evidenced by an Opinion of
Counsel to such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until a successor servicer shall have assumed the
responsibilities and rights of the predecessor Servicer in accordance with
Section 8.04.

 

46

--------------------------------------------------------------------------------



 

Section 8.13.                         Appointment of Subservicer.  So long as
Harley-Davidson Credit Corp. acts as the Servicer, the Servicer may at any time
without notice or consent perform specific duties as servicer under this
Agreement through subcontractors; provided, however, that, in each case, no such
delegation or subcontracting shall relieve the Servicer of its responsibilities
with respect to such duties, as to which the Servicer shall remain primarily
responsible with respect thereto.

 

ARTICLE NINE

 

REPORTS

 

Section 9.01.                         Monthly Reports.  No later than 10:00
a.m., Chicago, Illinois time, two Business Days prior to each Distribution Date,
the Servicer shall deliver to the Trustees and each Rating Agency a Monthly
Report.  Upon the determination by the Servicer of a Benchmark Replacement
and/or the making of any Benchmark Replacement Conforming Changes, the Servicer
will include in the Monthly Report any information regarding the Unadjusted
Benchmark Replacement, the Benchmark Replacement Adjustment, any such Benchmark
Replacement Conforming Changes and the Interest Period in which such Benchmark
Replacement will be implemented.

 

Section 9.02.                         Officer’s Certificate.  Each Monthly
Report delivered pursuant to Section 9.01 shall be accompanied by a certificate
of a Servicing Officer substantially in the form of Exhibit D, certifying the
accuracy of the Monthly Report and that no Event of Termination or event that
with notice or lapse of time or both would become an Event of Termination has
occurred, or if such event has occurred and is continuing, specifying the event
and its status.

 

Section 9.03.                         Other Data.  In addition, the Trust
Depositor and the Servicer shall, upon the request of the Trustees or a Rating
Agency, furnish the Trustees, or such Rating Agency, as the case may be, such
underlying data as may be reasonably requested.

 

Section 9.04.                         Report on Assessment of Compliance with
Servicing Criteria and Attestation; Annual Officer’s Certificate.

 

(a)  The Servicer will:

 

(i)                                     deliver to the Indenture Trustee and
each Rating Agency within 90 days after the end of each calendar year a report
on its assessment of compliance with the servicing criteria applicable to it
during the preceding calendar year, including disclosure of any material
instance of non-compliance identified by the Servicer, as required by
Rule 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB under
the Securities Act;

 

(ii)                                  cause a firm of registered public
accountants that is qualified and independent within the meaning of Rule 2-01 of
Regulation S-X under the Securities Act to deliver to the Indenture Trustee and
each Rating Agency within 90 days after the end of each calendar year an
attestation report that satisfies the requirements of Rule 13a-18 or Rule 15d-18
under the Exchange Act and Item 1122 of Regulation AB, as applicable, on the
Servicer’s assessment of compliance with servicing criteria with respect to the
prior calendar year; and

 

(iii)                               deliver to the Indenture Trustee and each
Rating Agency within 90 days after the end of each calendar year, an Officer’s
Certificate to the effect that (i) a review of the Servicer’s activities during
the immediately preceding calendar year (or, in the case of the first
certificate, since the Closing Date) and of its performance under this Agreement
has been made under the

 

47

--------------------------------------------------------------------------------



 

supervision of the officer signing such certificate and (ii) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled in all
material respects all of its obligations under this Agreement throughout such
calendar year (or applicable portion of such calendar year), or, if there has
been a failure to fulfill any such obligation in any material respect,
specifying each such failure known to such officer and the nature and status of
such failure.

 

(b)                                 If the Trust is not required to file
periodic reports under the Exchange Act, or otherwise required by law to file
the reports described in clause (a) above, such reports may be delivered on or
before April 30 of each calendar year.  A copy of such reports may be obtained
by any Noteholder by a request in writing to the Indenture Trustee.

 

Section 9.05.                         Monthly Reports to Noteholders.  (a)  On
or before two Business Days prior to each Distribution Date, the Servicer shall
prepare and, concurrently with each distribution pursuant to Article Seven,
deliver to the Indenture Trustee, in its capacity as Note Registrar and Paying
Agent, to forward or otherwise make available via internet to each Noteholder, a
statement as of the related Distribution Date substantially in the form of
Exhibit I hereto (the “Monthly Report”) setting forth at least the following
information:

 

(i)                                     the amount of Noteholders’ principal
distribution;

 

(ii)                                  the amount of Noteholders’ interest
distribution;

 

(iii)                               the amount of fees payable out of the Trust,
separately identifying the Monthly Servicing Fee, the Asset Representations
Reviewer Fee and the Indenture Trustee Fee;

 

(iv)                                the amount of any Note Interest Carryover
Shortfall on such Distribution Date and the change in such amount with respect
to the immediately preceding Distribution Date;

 

(v)                                   the Note Pool Factor for each Class of
Notes as of such Distribution Date;

 

(vi)                                the amount of the distributions described in
(i) or (ii) above payable pursuant to a claim on the Reserve Fund or from any
other source not constituting Available Monies and the amount remaining in the
Reserve Fund after giving effect to all deposits and withdrawals from the
Reserve Fund on such Distribution Date;

 

(vii)                             LIBOR (or the applicable Benchmark
Replacement) for the related Interest Period and the interest rate on the
Floating Rate Notes;

 

(viii)                          the making of any Benchmark Replacement
Conforming Changes;

 

(ix)                                the remaining Outstanding Amount of each
Class of Notes after giving effect to the distribution of principal to each
Class of Notes to be made on such Distribution Date;

 

(x)                                   the number and aggregate Principal Balance
of Contracts delinquent 30-59 days, 60-89 days, 90-119 days and 120 or more
days, assuming 30-day months, computed as of the end of the related Due Period;

 

(xi)                                the number and aggregate Principal Balance
of Contracts that became Liquidated Contracts during the related Due Period, the
Net Liquidation Proceeds for such Due Period and the Net Liquidation Losses as
of such Distribution Date;

 

48

--------------------------------------------------------------------------------



 

(xii)                             [Reserved];

 

(xiii)                          the number of Contracts and the aggregate
Principal Balance of such Contracts, as of the first day of the related Due
Period and as of the last day of the related Due Period (after giving effect to
payments received during such Due Period);

 

(xiv)                         the aggregate Principal Balance and number of
Contracts that were reacquired by the Seller pursuant to the Transfer and Sale
Agreement during the related Due Period, identifying the Purchase Price for such
Contracts;

 

(xv)                            the aggregate Principal Balance and number of
Contracts that were repurchased by the Depositor or purchased by the Servicer
pursuant to this Agreement during the related Due Period, identifying the
Purchase Price for such Contracts;

 

(xvi)                         the amount of Advances made by the Servicer in
respect of the related Contracts and such Distribution Date and the amount, if
any, of unreimbursed Advances in respect of prior Distribution Dates; and

 

(xvii)                      such other customary factual information as is
available to the Servicer as the Servicer deems necessary and can reasonably
obtain from its existing data base to enable the Noteholders and the
Certificateholder to prepare their tax returns.

 

(b)                                 Within the prescribed period of time for tax
reporting purposes after the end of each calendar year, the Servicer shall
prepare and the Note Registrar shall mail to each Noteholder of record at any
time during such year a report as to the aggregate amounts reported pursuant to
subsections (a)(i), (ii), (iii) and (iv) of this Section, attributable to such
Noteholder.

 

(c)                                  The Indenture Trustee shall send the
Monthly Report to (i) the initial Clearing Agency under the Note Depository
Agreement or any qualified successor appointed pursuant to Section 2.11 of the
Indenture and (ii) each Securityholder or party to this Agreement.

 

Section 9.06.                         Regulation AB.

 

The parties hereto acknowledge that certain amendments to Regulation AB will be
effective November 24, 2015 and that requirements of Regulation AB and
interpretations thereof may further change over time, whether due to
interpretive guidance provided by the Securities and Exchange Commission or its
staff, consensus among participants in the asset backed securities markets,
advice of counsel, or otherwise, and agree to comply with reasonable requests
(which are practical from a timing perspective) made by the Trust Depositor or
the Servicer in good faith for delivery of information under these provisions on
the basis of evolving interpretations of Regulation AB.  In connection
therewith, the Owner Trustee and the Indenture Trustee shall reasonably
cooperate with the Servicer in connection with the satisfaction of the Trust
Depositor’s and the Trust’s reporting requirements under the Exchange Act,
subject to reimbursement of expenses in accordance with the Transaction
Documents.

 

Section 9.07.                         Information to Be Provided by the
Indenture Trustee.

 

(a)                                 As soon as available but no later than
March 15 of each calendar year for so long as the Issuer is required to report
under the Exchange Act, commencing in 2020, the Indenture Trustee shall:

 

(i)                                     deliver to the Servicer a report
regarding the Indenture Trustee’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as

 

49

--------------------------------------------------------------------------------



 

required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. Such report shall be signed by an authorized officer
of the Indenture Trustee, and shall address each of the Servicing Criteria
specified in Exhibit E or such criteria as mutually agreed upon by the Servicer
and the Indenture Trustee;

 

(ii)                                  deliver to the Servicer a report of a
registered public accounting firm that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered pursuant to
the preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; and

 

(iii)                               deliver to the Servicer and any other Person
that will be responsible for signing the certification required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of
the Sarbanes-Oxley Act of 2002) (a “Sarbanes Certification”) on behalf of the
Issuer or the Servicer a certification substantially in the form attached hereto
as Exhibit F in such form as mutually agreed upon by the Servicer and the
Indenture Trustee.

 

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Securities and Exchange Commission.

 

Section 9.08.                         Exchange Act Reporting.

 

(a)                                 Form 10-D Filings.  So long as the Issuer is
required to report under the Exchange Act, no later than each Distribution Date,
each of the Indenture Trustee and the Owner Trustee shall notify the Servicer of
any Form 10-D Disclosure Item with respect to such Person (to the extent there
is any Form 10-D Disclosure Item), together with a description of any such
Form 10-D Disclosure Item in form and substance reasonably acceptable to the
Servicer.

 

(b)                                 Form 8-K Filings.  So long as the Issuer is
required to report under the Exchange Act, each of the Indenture Trustee and the
Owner Trustee shall promptly notify the Servicer, but in no event later than one
(1) Business Day after its occurrence, of any Reportable Event of which such
Person (or in the case of the Owner Trustee and the Indenture Trustee, a
Responsible Officer of such Person) has actual knowledge.  Each Person shall
have actual knowledge of any such event only to the extent that it relates to
such Person or any action or failure to act by such Person.

 

(c)                                  Form 10-K Filings.  So long as the Issuer
is required to report under the Exchange Act, no later than March 15 of each
year, commencing in 2020, the Indenture Trustee and the Owner Trustee shall
notify the Servicer of any Form 10-K Disclosure Item known to any Responsible
Officer thereof or relating to the Indenture Trustee or Owner Trustee, as
applicable, together with a description of any such Form 10-K Disclosure Item in
form and substance reasonably acceptable to the Servicer.

 

(d)                                 Form ABS-15G Filings.                 So
long as any Note remains outstanding, no later than 30 days after the end of
each calendar quarter, (1) the Indenture Trustee shall notify the Servicer of
any Noteholder requests for a repurchase of contracts for breach of
representation of warranty, as described in Section 7.08(a) herein, and (2) the
Servicer shall notify the Trust Depositor of any notifications under subsection
(1) of this paragraph and of any fulfilled and unfulfilled requests by the
Indenture Trustee for the repurchase of contracts for breach of representation
of warranty, as described in Section 7.08(a) herein.  Promptly upon reasonable
request by the Seller or Trust Depositor, the Indenture Trustee shall facilitate
compliance by the Seller or the Trust Depositor,

 

50

--------------------------------------------------------------------------------



 

as the case may be, with Rule 15Ga-1 under the Exchange Act and Items
1104(e) and 1121(c) of Regulation AB.  In no event shall the Indenture Trustee
be deemed to be a “securitizer” as defined in Section 15G(a) of the Exchange Act
with respect to the transactions contemplated by the Transaction Documents, nor
shall it have any responsibility for making any filing to be made by a
securitizer under the Exchange Act or Regulation AB with respect to the
transactions contemplated by the Transaction Documents.

 

ARTICLE TEN

 

TERMINATION

 

Section 10.01.                  Sale of Trust Assets.

 

(a)                                 [Reserved].

 

(b)                                 As described in Article Nine of the Trust
Agreement, notice of any termination of the Trust shall be given by the Servicer
to the Owner Trustee and the Indenture Trustee as soon as practicable after the
Servicer has received notice thereof.

 

(c)                                  Following the satisfaction and discharge of
the Indenture and the payment in full of the principal of and interest on the
Notes, the Certificateholder will succeed to the rights of the Noteholders
hereunder and the Owner Trustee will succeed to the rights of, and assume the
obligations of, the Indenture Trustee pursuant to this Agreement.

 

ARTICLE ELEVEN

 

MISCELLANEOUS

 

Section 11.01.                  Amendment.

 

(a)                                 This Agreement may be amended by the Trust
Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on behalf
of the Issuer, collectively, without the consent of any Securityholders, (i) to
cure any ambiguity, to correct or supplement any provisions in this Agreement
which are inconsistent with the provisions herein or in the Prospectus, or to
add any other provisions with respect to matters or questions arising under this
Agreement that shall not be inconsistent with the provisions of this Agreement
or the Prospectus, and (ii) to add or provide any credit enhancement for any
Class of Notes; provided, however that any such action described in clause
(i) above shall not, as evidenced by an Opinion of Counsel, adversely affect in
any material respect the interests of any Securityholder that has not consented
to such action.

 

(b)                                 This Agreement may also be amended from time
to time by the Trust Depositor, the Servicer, the Indenture Trustee and the
Owner Trustee on behalf of the Issuer, with the consent of the Required Holders,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Certificateholder; provided,
however, that no such amendment shall, without the consent of the Holders of all
Notes of the relevant Classes then outstanding, (i)(A) reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on any
Contracts or distributions that shall be required to be made on any Note, or
(B) change any Interest Rate, (ii) adversely affect the priority of payment of
principal or interest to the Noteholders of any Class, or (iii) reduce the
aforesaid percentage of

 

51

--------------------------------------------------------------------------------



 

the Outstanding Amount of the Notes, the Holders of which are required to
consent to any such amendment, or any waiver pursuant to this Agreement.

 

(c)                                  Prior to the execution of any amendment or
consent pursuant to this Section 11.01, the Issuer shall furnish written
notification of the substance of such amendment or consent, together with a copy
thereof, to each Rating Agency.

 

(d)                                 Promptly after the execution of any such
amendment or consent, the Indenture Trustee shall furnish written notification
of the substance of such amendment or consent to each Noteholder.  It shall not
be necessary for the consent of Noteholders or Certificateholder pursuant to
Section 11.01(b) to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.  The manner of obtaining such consents and of evidencing the
authorization by Noteholders or Certificateholder of the execution thereof shall
be subject to such reasonable requirements as the Indenture Trustee may
prescribe.

 

(e)                                  Prior to the execution of any amendment to
this Agreement, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement.  The Owner Trustee and
the Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Owner Trustee’s or the Indenture Trustee’s own
rights, duties or immunities under this Agreement or otherwise.

 

Section 11.02.                  Protection of Title to Trust.

 

(a)                                 The Servicer shall file such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interests of the Issuer, the Securityholders and the Indenture
Trustee in the Contracts and in the proceeds thereof.  The Servicer shall
deliver (or cause to be delivered) to the Owner Trustee and the Indenture
Trustee file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.  The Trust Depositor
authorizes the Trust to file financing statements describing the Trust Corpus as
collateral.

 

(b)                                 Neither the Seller, the Trust Depositor nor
the Servicer shall change its name, identity or corporate structure in any
manner that would, could or might make any financing statement or continuation
statement filed in accordance with Section 4.02 seriously misleading within the
meaning of § 9-507 of the UCC, unless it shall have given the Issuer, the Owner
Trustee and the Indenture Trustee at least 30 days’ prior written notice thereof
and shall have promptly filed appropriate amendments to all previously filed
financing statements.

 

(c)                                  The Seller and the Trust Depositor shall
give the Issuer, the Owner Trustee and the Indenture Trustee at least 30 days’
prior written notice of any change in its state of incorporation.  The Servicer
shall at all times maintain each office from which it shall service Contracts,
and its principal executive office, within the United States.

 

(d)                                 The Servicer shall maintain or cause to be
maintained accounts and records as to each Contract accurately and in sufficient
detail to permit (i) the reader thereof to know at any time the status of such
Contract, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Contract and the amounts from time to time deposited in or
credited to the Collection Account in respect of each Contract.

 

52

--------------------------------------------------------------------------------



 

(e)                                  The Servicer shall maintain or cause to be
maintained its computer systems so that, from and after the time of transfer
under this Agreement of the Contracts, the Servicer’s master computer records
(including any backup archives) that shall refer to a Contract indicate clearly
the interest of the Issuer and the Indenture Trustee in such Contract and that
such Contract is owned by the Issuer and has been pledged to the Indenture
Trustee.  Indication of the Issuer’s ownership of and the Indenture Trustee’s
interest in a Contract shall be deleted from or modified on the Servicer’s
computer systems when, and only when, the related Contract shall have been paid
in full or reacquired or, in the case of the Indenture Trustee’s interest, when
the Indenture shall have been discharged.

 

(f)                                   If at any time the Trust Depositor or the
Servicer shall propose to sell, grant a security interest in, or otherwise
transfer any interest in promissory notes and security agreements to any
prospective purchaser, lender or other transferee, the Servicer shall give or
cause to be given to such prospective purchaser, lender or other transferee
computer tapes, records or print-outs (including any restored from back-up
archives) that, if they shall refer in any manner whatsoever to any Contract,
shall indicate clearly that such Contract has been transferred and is owned by
the Issuer and has been pledged to the Indenture Trustee.

 

(g)                                  The Servicer shall permit the Owner Trustee
and its agents, at any time during normal business hours, to inspect, audit and
make copies of and abstracts from the Servicer’s records regarding any Contract.

 

(h)                                 Upon request, the Servicer shall furnish to
the Owner Trustee and the Indenture Trustee, within five Business Days, a list
of all Contracts then held as part of the Trust Estate, together with a
reconciliation of such list to the List of Contracts and to the most recent
Monthly Report furnished before such request indicating any removal of Contracts
from the Trust Corpus.

 

(i)                                     The Servicer shall deliver to the Owner
Trustee, the Indenture Trustee and each Rating Agency, promptly after the
execution and delivery of this Agreement and of each amendment hereto, an
Opinion of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements have been executed and filed
that are necessary fully to preserve and protect the interest of the Owner
Trustee and the Indenture Trustee and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.

 

Section 11.03.                  Governing Law.  This Agreement shall be
construed in accordance with the laws of the State of Illinois and the
obligations, rights, and remedies of the parties under the Agreement shall be
determined in accordance with such laws.

 

Section 11.04.                  Notices.  All notices, demands, certificates,
requests and communications hereunder (“notices”) shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mail, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) upon
receipt when sent through an overnight courier, or (c) on the date personally
delivered to an Authorized Officer of the party to which sent, or (d) on the
date transmitted by electronic mail transmission with a confirmation of receipt,
in all cases addressed to the recipient as follows:

 

53

--------------------------------------------------------------------------------



 

(i)                                     If to the Servicer or Seller:

 

Harley-Davidson Credit Corp.

222 West Adams Street, Suite 2000

Chicago, Illinois  60606

Attention:  James Darrell Thomas, Treasurer

Electronic Mail:   darrell.thomas@harley-davidson.com

 

(ii)                                  If to the Trust Depositor:

 

Harley-Davidson Customer Funding Corp.

3850 Arrowhead Drive

Carson City, Nevada 89706

Attention:  James Darrell Thomas, Treasurer

Electronic Mail.:   darrell.thomas@harley-davidson.com

 

with a copy to:

 

Harley-Davidson Credit Corp.

222 West Adams Street, Suite 2000

Chicago, Illinois  60606

Attention:  James Darrell Thomas, Treasurer

Electronic Mail:   darrell.thomas@harley-davidson.com

 

(iii)                               If to the Indenture Trustee:

 

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street

Suite 700

Chicago, Illinois  60602

Attention:  Corporate Trust ABS— Harley-Davidson 2020-A

Telecopier No.:  (312) 827-8562

 

(iv)                              If to the Owner Trustee:

 

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware  19890-1605

Attention: Corporate Trust Administration

Telecopier No.: (302) 636-4140

 

(v)                                 If to Moody’s

 

Moody’s Investor Services, Inc.

7 World Trade Center at 250 Greenwich Street

New York, New York  10007

Attention: ABS Monitoring Department

Telecopier No.: (212) 298-7139

Electronic Mail: servicerreports@moodys.com

 

54

--------------------------------------------------------------------------------



 

(vi)                              If to S&P:

 

S&P Global Ratings, a division of S&P Global

55 Water Street

New York, New York  10041

Attention: Asset Backed Surveillance Department

Email:  servicer_reports@sandp.com

 

(vii)                           If to Asset Representation Reviewer:

 

Clayton Fixed Income Services LLC

1700 Lincoln Street, Suite 2600

Denver, Colorado  80203

Attention: VP, Surveillance

Electronic Mail: ARRNotices@clayton.com

 

With a copy to:

 

Clayton Fixed Income Services LLC

1500 Market Street

West Tower Suite 2050

Philadelphia, Pennsylvania, 19102

Attention: General Counsel

 

(viii)                        If to the Underwriters:

 

At the address set forth in the Underwriting Agreement

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 11.05.                  Severability of Provisions.  If one or more of
the covenants, agreements, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Holders thereof.

 

Section 11.06.                  Assignment.  Notwithstanding anything to the
contrary contained herein, but except as provided in Sections 6.03, 8.03, 8.11,
and 8.12, this Agreement may not be assigned by the Trust Depositor or the
Servicer without the prior written consent of Noteholders aggregating not less
than 66-2/3% of each Class.

 

Section 11.07.                  Third Party Beneficiaries.  Except as otherwise
specifically provided herein, no third party shall be deemed a third party
beneficiary of this Agreement.  Without limiting the generality of the
foregoing, the Obligors are not third party beneficiaries of this Agreement.

 

Section 11.08.                  Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
together constitute but one and the same instrument.

 

55

--------------------------------------------------------------------------------



 

Section 11.09.                  Headings.  The headings of the various Articles
and Sections herein are for convenience of reference only and shall not define
or limit any of the terms or provisions hereof.

 

Section 11.10.                  No Bankruptcy Petition; Disclaimer and
Subordination.  (a) Each of the Seller, the Indenture Trustee, the Servicer and
each Holder (by acceptance of the applicable Securities) covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all amounts owing in respect of all outstanding Securities, it will not
institute against the Trust Depositor, or the Trust, or join any other Person in
instituting against the Trust Depositor or the Trust, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States.  This Section 11.10 will survive the termination of this
Agreement.

 

(b)                                 The Trust acknowledges and agrees that each
Certificate represents a beneficial interest in the Trust and Trust Corpus only
and the Securities do not represent an interest in any assets of the Trust
Depositor (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the Trust Corpus and proceeds thereof).  In
furtherance of and not in derogation of the foregoing, to the extent that the
Trust Depositor enters into other securitization transactions, the Trust
acknowledges and agrees that it shall have no right, title or interest in or to
any assets (or interests therein), other than the Contracts and other assets
included in the Trust Estate, conveyed or purported to be conveyed (whether by
way of a sale, capital contribution or by the granting of a Lien) by the Trust
Depositor to any Person other than the Trust (the “Other Assets”).

 

To the extent that notwithstanding the agreements contained in this Section, the
Trust or any Securityholder, either (i) asserts an interest in or claim to, or
benefit from any Other Assets, whether asserted against or through the Trust
Depositor or any other Person owned by the Trust Depositor, or (ii) is deemed to
have any interest, claim or benefit in or from any Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including without limitation pursuant to Section 1111(b) of
the federal Bankruptcy Code, as amended) and whether deemed asserted against or
through the Trust Depositor or any other Person owned by the Trust Depositor,
then the Trust and each Securityholder by accepting a Note or Certificate
further acknowledges and agrees that any such interest, claim or benefit in or
from the Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Trust Depositor which,
under the terms of the documents relating to the securitization of the Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution under applicable law, including insolvency laws, and whether
asserted against the Trust Depositor or any other Person owned by the Trust
Depositor) including, without limitation, the payment of post-petition interest
on such other obligations and liabilities.  This subordination agreement shall
be deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code.  Each Securityholder is deemed to have acknowledged and agreed
that no adequate remedy at law exists for a breach of this Section 11.10 and
that the terms and provisions of this Section 11.10 may be enforced by an action
for specific performance.

 

(c)                                  The provisions of this Section 11.10 shall
be for the third party benefit of those expressly entitled to rely thereon and
shall survive the termination of this Agreement.

 

Section 11.11.                  Limitation of Liability of Owner Trustee and
Indenture Trustee.

 

(a)                                 Notwithstanding anything contained herein to
the contrary, this Agreement has been executed by Wilmington Trust, National
Association solely in its capacity as Owner Trustee of the Issuer, and in no
event shall or any beneficial owner of the Issuer have any liability for the
representations,

 

56

--------------------------------------------------------------------------------



 

warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer. 
For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Eight of the Trust Agreement.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, this Agreement has been executed by The Bank of New York Mellon
Trust Company, N.A. solely as Indenture Trustee, and in no event shall The Bank
of New York Mellon Trust Company, N.A. have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

 

[signature page follows]

 

57

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2020-A

 

 

 

By:

Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee on behalf of the Trust

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP., as Trust Depositor

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP., as Servicer

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity
but solely as Indenture Trustee

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

Signature Page to Sale & Servicing Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A

 

[Form of Assignment]

 

In accordance with the Sale and Servicing Agreement (the “Sale and Servicing
Agreement”) dated as of January 1, 2020 made by and between the undersigned, as
Trust Depositor  (“Trust Depositor”), Harley-Davidson Credit Corp., as Servicer
(“HDCC”), The Bank of New York Mellon Trust Company, N.A., as Indenture Trustee
and Harley-Davidson Motorcycle Trust 2020-A (the “Trust”), as assignee
thereunder, the undersigned does hereby sell, transfer, convey and assign, set
over and otherwise convey to the Trust (i) all right, title and interest of the
Trust Depositor in and to the Contracts listed on the List of Contracts
delivered on the Closing Date (including, without limitation, all security
interests created thereunder), (ii) all rights of the Trust Depositor to
payments which are collected pursuant to the Contracts after the Cutoff Date,
including any liquidation proceeds therefrom, (iii) all rights of the Trust
Depositor under any theft, physical damage, credit life, disability or other
individual insurance policy (and rights under any applicable “forced placed”
policy, if any), any debt insurance policy or any debt cancellation agreement
relating to any such Contract, an Obligor or a Motorcycle securing such
Contract, (iv) all security interests in each such Motorcycle, (v) all documents
contained in the related Contract Files, (vi) all rights of the Trust Depositor
in the Lockbox, the Lockbox Account and related Lockbox Agreement to the extent
they relate to such Contracts (but excluding payments received on or before the
Cutoff Date), (vii) all rights (but not the obligations) of the Trust Depositor
under the Transfer and Sale Agreement, including but not limited to the Trust
Depositor’s rights under Article V thereof, (viii) all remittances, deposits and
payments made into the Trust Accounts from time to time and amounts in the Trust
Accounts from time to time (and any investments of such amounts), (ix) all
rights of the Trust Depositor to certain rebates of premiums and other amounts
relating to insurance policies, debt cancellation agreements, extended service
contracts or other repair agreements and other items financed under such
Contracts, and (x) all proceeds and products of the foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article Three of the Sale
and Servicing Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this       day of              .

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------



 

Exhibit B

 

[Form of Closing Certificate of Trust Depositor]

 

Harley-Davidson Customer Funding Corp.

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [           ] of Harley-Davidson
Customer Funding Corp., a Nevada corporation (the “Trust Depositor”), and that
as such is duly authorized to execute and deliver this certificate on behalf of
the Trust Depositor in connection with the Sale and Servicing Agreement (the
“Agreement”) dated as of January 1, 2020 (the “Effective Date”) by and among the
Trust Depositor, The Bank of New York Mellon Trust Company, N.A. (the “Indenture
Trustee”), as Indenture Trustee,  Harley-Davidson Credit Corp. (“Harley-Davidson
Credit”), as Servicer, and Harley-Davidson Motorcycle Trust 2020-A (“Issuer”)
(all capitalized terms used herein without definition have the respective
meanings set forth in the Agreement), and further certifies as follows:

 

(1)                                 Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of the Trust Depositor, together
with all amendments thereto as in effect on the date hereof.

 

(2)                                 There has been no other amendment or other
document filed affecting the Articles of Incorporation of the Trust Depositor
since May 12, 2000, and no such amendment has been authorized by the Board of
Directors or shareholders of the Trust Depositor.

 

(3)                                 Attached hereto as Exhibit II is a
Certificate of the Secretary of State of the State of Nevada dated as of a
recent date stating that the Trust Depositor is duly incorporated under the laws
of the State of Nevada and is in good standing.

 

(4)                                 Attached hereto as Exhibit III is a true and
correct copy of the By-laws of the Trust Depositor, which are in full force and
effect on the date hereof.

 

(5)                                 Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to the unanimous written consent of
the Board of Directors of the Trust Depositor relating to the execution,
delivery and performance of the Agreement, the Transfer and Sale Agreement, the
Trust Agreement, the Administration Agreement, and the Underwriting Agreement
(collectively, the “Program Agreements”).  Said resolutions have not been
amended, modified, annulled or revoked, and are on the date hereof in full force
and effect and are the only resolutions relating to these matters which have
been adopted by the Board of Directors.

 

(6)                                 No event with respect to the Trust Depositor
has occurred and is continuing which would constitute an Event of Termination or
an event that, with notice or the passage of time or both, would become an Event
of Termination under the Agreement.  To the best of my knowledge after
reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Trust Depositor, whether or not arising in the ordinary course
of business since the respective dates as of which information is given in the
Preliminary Prospectus (as defined in the Underwriting Agreement) or the
Prospectus and except as set forth therein.

 

B-1

--------------------------------------------------------------------------------



 

(7)                                 All federal, state and local taxes of the
Trust Depositor due and owing as of the date hereof have been paid.

 

(8)                                 All representations and warranties of the
Trust Depositor contained in the Program Agreements or any other related
documents, or in any document, certificate or financial or other statement
delivered in connection therewith are true and correct as of the date hereof.

 

(9)                                 There is no action, investigation or
proceeding pending or, to my knowledge, threatened against the Trust Depositor
before any court, administrative agency or other tribunal (a) asserting the
invalidity of the Program Agreements; (b) seeking to prevent the consummation of
any of the transactions contemplated by the Program Agreements; or (c) which is
likely materially and adversely to affect the Trust Depositor’s performance of
its obligations under, or the validity or enforceability of, the Program
Agreements.

 

(10)                          No consent, approval, authorization or order of,
and no notice to or filing with, any governmental agency or body or state or
federal court is required to be obtained by the Trust Depositor for the Trust
Depositor’s consummation of the transactions contemplated by the Program
Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance of the Certificate.

 

(11)                          The Trust Depositor is not a party to any
agreements or instruments evidencing or governing indebtedness for money
borrowed or by which the Trust Depositor or its property is bound (other than
the Program Agreements).  Neither Harley-Davidson Credit’s transfer and
assignment of the Contract Assets to the Trust Depositor, the Trust Depositor’s
concurrent transfer and assignment of the Trust Corpus to the Issuer, nor the
concurrent pledge of the Collateral by the Issuer to the Indenture Trustee nor
the issuance and sale of the Notes, nor the execution and delivery of the
Program Agreements, nor the consummation of any other of the transactions
contemplated therein, will violate or conflict with any agreement or instrument
to which the Trust Depositor is a party or by which it is otherwise bound.

 

(12)                          In connection with the transfer of Contracts and
related collateral contemplated in the Agreement, (a) the Trust Depositor has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of the Trust Depositor, and (b) the Trust Depositor has not received
less than a reasonably equivalent value in exchange for such transfer, is not on
the date thereof insolvent (nor will become insolvent as a result thereof), is
not engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

(13)                          Each of the agreements and conditions of the Trust
Depositor to be performed on or before the Closing Date pursuant to the Program
Agreements have been performed in all material respects.

 

*    *    *    *

 

B-2

--------------------------------------------------------------------------------



 

In Witness Whereof, I have affixed my signature hereto this     day of
             .

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit C

 

[Form of Closing Certificate of Servicer/Seller]

 

HARLEY-DAVIDSON CREDIT CORP.

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [             ] of Harley-Davidson
Credit Corp. (“Harley-Davidson Credit”), and that as such is duly authorized to
execute and deliver this certificate on behalf of Harley-Davidson Credit, as
Servicer, in connection with the Sale and Servicing Agreement (the “Sale and
Servicing Agreement”) dated as of January 1, 2020 (the “Effective Date”) by and
among Harley-Davidson Credit, as Servicer, Harley-Davidson Customer Funding
Corp. (“CFC”), The Bank of New York Mellon Trust Company, N.A., as Indenture
Trustee and Harley-Davidson Motorcycle Trust 2020-A (“Issuer”), and as Seller in
connection with the Transfer and Sale Agreement dated as of the Effective Date
(the “Transfer and Sale Agreement”) by and between Harley-Davidson Credit and
CFC (all capitalized terms used herein without definition having the respective
meanings set forth in the Sale and Servicing Agreement), and further certifies
as follows:

 

(1)                                 Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of Harley-Davidson Credit,
together with all amendments thereto as in effect on the date hereof.

 

(2)                                 There has been no other amendment or other
document filed affecting the Articles of Incorporation of Harley-Davidson Credit
since August 9, 1999, and no such amendment has been authorized by the Board of
Directors or shareholders of Harley-Davidson Credit.

 

(3)                                 Attached hereto as Exhibit II is a
Certificate of the Secretary of State of the State of Nevada dated as of a
recent date, stating that Harley-Davidson Credit is duly incorporated under the
laws of the State of Nevada and is in good standing.

 

(4)                                 Attached hereto as Exhibit III is a true and
correct copy of the By-laws of Harley-Davidson Credit which were in full force
and effect as of August 9, 1999 and at all times subsequent thereto.

 

(5)                                 Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to a unanimous written consent of
the Board of Directors of Harley-Davidson Credit and relating to the
authorization, execution, delivery and performance of the Transfer and Sale
Agreement, the Sale and Servicing Agreement, the Underwriting Agreement and the
Administration Agreement.  Said resolutions have not been amended, modified,
annulled or revoked, and are on the date hereof in full force and effect and are
the only resolutions relating to these matters which have been adopted by the
Board of Directors.

 

(6)                                 No event with respect to Harley-Davidson
Credit has occurred and is continuing which would constitute an Event of
Termination or an event that, with notice or the passage of time, would
constitute an Event of Termination under the Sale and Servicing Agreement.  To
the best of my knowledge after reasonable investigation, there has been no
material adverse change in the condition, financial or otherwise, or the
earnings, business affairs or business prospects of Harley-Davidson Credit,
whether or not arising in the ordinary course of business, since the

 

C-1

--------------------------------------------------------------------------------



 

respective dates as of which information is given in the Preliminary Prospectus
(as defined in the Underwriting Agreement) or the Prospectus and except as set
forth therein.

 

(7)                                 All federal, state and local taxes of
Harley-Davidson Credit due and owing as of the date hereof have been paid.

 

(8)                                 All representations and warranties of
Harley-Davidson Credit contained in the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underwriting Agreement and the Administration
Agreement (collectively, the “Program Agreements”) or in any document,
certificate or financial or other statement delivered in connection therewith
are true and correct as of the date hereof.

 

(9)                                 There is no action, investigation or
proceeding pending or, to my knowledge, threatened against Harley-Davidson
Credit before any court, administrative agency or other tribunal (a) asserting
the invalidity of any Program Agreement to which Harley-Davidson Credit is a
party; or (b) which is likely materially and adversely to affect Harley-Davidson
Credit’s performance of its obligations under, or the validity or enforceability
of, the Program Agreements.

 

(10)                          No consent, approval, authorization or order of,
and no notice to or filing with, any governmental agency or body or state or
federal court is required to be obtained by Harley-Davidson Credit for
Harley-Davidson Credit’s consummation of the transactions contemplated by the
Program Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance and sale of the Notes or the issuance of the Certificate.

 

(11)                          Neither Harley-Davidson Credit’s transfer and
assignment of the Contract Assets to CFC, CFC’s concurrent transfer and
assignment of the Trust Corpus to the Issuer, nor the concurrent pledge by the
Issuer of the Collateral to the Indenture Trustee, nor the issuance and sale of
the Notes, the issuance of the Certificate or the entering into of the Program
Agreements, nor the consummation of any other of the transactions contemplated
therein, will violate or conflict with any agreement or instrument to which
Harley-Davidson Credit is a party or by which it is otherwise bound.

 

(12)                          In connection with the transfers of Contracts and
related assets contemplated in the Transfer and Sale Agreement,
(a) Harley-Davidson Credit has not made such transfer with actual intent to
hinder, delay or defraud any creditor of Harley-Davidson Credit, and
(b) Harley-Davidson Credit has not received less than a reasonably equivalent
value in exchange for such transfer, is not on the date hereof insolvent (nor
will Harley-Davidson Credit become insolvent as a result thereof), is not
engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

(13)                          The sole shareholder of Harley-Davidson Credit is
Harley-Davidson Financial Services, Inc., a Delaware corporation, which has its
chief executive office and only office in Chicago, Illinois, and has no other
offices in any other state.

 

(14)                          Each of the agreements and conditions of
Harley-Davidson Credit to be performed or satisfied on or before the Closing
Date under the Program Agreements has been performed or satisfied in all
material respects.

 

C-2

--------------------------------------------------------------------------------



 

(15)                          Each Contract being transferred pursuant to the
Transfer and Sale Agreement is evidenced by a written agreement providing for a
repayment obligation as well as a security interest in the related Motorcycle
securing such obligation.

 

(16)                          Harley-Davidson Credit has not authorized the
filing of any UCC financing statements listing the Contract Assets as collateral
other than financing statements relating to the transactions contemplated in the
Transfer and Sale Agreement.

 

*   *   *   *   *   *

 

In Witness Whereof, I have affixed my signature hereto this     day of [     ],
20[  ]

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------



 

Exhibit D

 

[Form of Servicing Officer Certification as to Monthly Report]

 

HARLEY-DAVIDSON CREDIT CORP.

 

CERTIFICATE OF SERVICING OFFICER

 

The undersigned certifies that [s]he is the [            ] of Harley-Davidson
Credit Corp., a Nevada corporation, (the “Servicer”), and  that as such he is
duly authorized to execute and deliver this certificate on behalf of the
Servicer pursuant to Section 9.02 of the Sale and Servicing Agreement (the
“Agreement”) dated as of January 1, 2020 by and among Harley-Davidson Customer
Funding Corp., as Trust Depositor, the Servicer and The Bank of New York Mellon
Trust Company, N.A., as Trustee of Harley-Davidson Motorcycle Trust 2020-A (all
capitalized terms used herein without definition having the respective meanings
specified in the Agreement), and further certifies that:

 

1.  The Monthly Report for the period from [        ], 20[  ] to [        ],
20[  ] attached to this certificate is complete and accurate in accordance with
the requirements of Sections 9.01 and 9.02 of the Agreement; and

 

2.  As of the date hereof, no Event of Termination event that with notice or
lapse of time or both would become an Event of Termination has occurred.

 

IN WITNESS WHEREOF, I have affixed hereunto my signature this [  ] day of
[    ], 20[  ].

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-1

--------------------------------------------------------------------------------



 

Exhibit E

 

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria” (1):

 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

 

 

General Servicing Considerations

 

 

1122(d)(1)(i)

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(1)(ii)

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

 

 

 

 

 

 

1122(d)(1)(iii)

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

 

 

 

 

 

 

1122(d)(1)(iv)

 

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(1)(v)

 

Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.

 

 

 

 

 

 

 

 

 

Cash Collection and Administration

 

 

 

 

 

 

 

1122(d)(2)(i)

 

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

ü(2)

 

 

 

 

 

1122(d)(2)(ii)

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

ü

 

 

 

 

 

1122(d)(2)(iii)

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(2)(iv)

 

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

ü

 

--------------------------------------------------------------------------------

(1)

Each Assessment of compliance delivered by the Indenture Trustee shall be made
only toward such portion(s) of servicing criteria applicable to the Indenture
Trustee and not such other portion(s) applicable to other persons.

(2)

Solely with regard to deposits made by the Indenture Trustee.

 

E-1

--------------------------------------------------------------------------------



 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

1122(d)(2)(v)

 

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

ü(3)

 

 

 

 

 

1122(d)(2)(vi)

 

Unissued checks are safeguarded so as to prevent unauthorized access.

 

 

 

 

 

 

 

1122(d)(2)(vii)

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 

 

 

 

 

 

 

 

Investor Remittances and Reporting

 

 

 

 

 

 

 

1122(d)(3)(i)

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.

 

 

 

 

 

 

 

1122(d)(3)(ii)

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

ü

 

 

 

 

 

1122(d)(3)(iii)

 

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(3)(iv)

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

ü

 

--------------------------------------------------------------------------------

(3)

Assessment to be given by Indenture Trustee shall be only with respect to Trust
Accounts maintained by the Indenture Trustee under the Sale and Servicing
Agreement.

 

E-2

--------------------------------------------------------------------------------



 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

 

 

Pool Asset Administration

 

 

 

 

 

 

 

1122(d)(4)(i)

 

Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.

 

 

 

 

 

 

 

1122(d)(4)(ii)

 

Pool assets and related documents are safeguarded as required by the transaction
agreements

 

 

 

 

 

 

 

1122(d)(4)(iii)

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(iv)

 

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.

 

 

 

 

 

 

 

1122(d)(4)(v)

 

The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.

 

 

 

 

 

 

 

1122(d)(4)(vi)

 

Changes with respect to the terms or status of an obligor’s account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

 

 

 

 

 

1122(d)(4)(vii)

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(viii)

 

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

 

 

 

 

 

1122(d)(4)(ix)

 

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

E-3

--------------------------------------------------------------------------------



 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

1122(d)(4)(x)

 

Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.

 

 

 

 

 

 

 

1122(d)(4)(xi)

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xii)

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

 

 

 

 

 

 

1122(d)(4)(xiii)

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xiv)

 

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xv)

 

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

E-4

--------------------------------------------------------------------------------



 

Exhibit F

 

FORM OF ANNUAL CERTIFICATION OF THE INDENTURE TRUSTEE

 

Dated: [                       ]

 

The Bank of New York Mellon Trust Company, N.A., not in its individual capacity
but solely as indenture trustee (the “Indenture Trustee”), certifies to
Harley-Davidson Credit Corp. (the “Servicer”), its officers and Harley-Davidson
Motorcycle Trust 2020-A (the “Issuer”), with the knowledge and intent that they
will rely upon this certification, that:

 

(1)   It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), and
Item 1122 of Regulation AB under the Securities Act of 1933, as amended, and the
Securities Exchange Act (the “Servicing Assessment”), that were delivered by the
Indenture Trustee to the Seller pursuant to the Sale and Servicing Agreement
dated as of January 1, 2020, among Harley-Davidson Customer Funding Corp., the
Servicer, the Indenture Trustee and the Issuer (collectively, the “Indenture
Trustee Information”);

 

(2)   To the best of its knowledge, the Indenture Trustee Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information (in making
such statement, the Indenture Trustee makes no representation or warranty as to
any information prepared or provided to it by a third person and upon which it
relied in preparing our information); and

 

(3)   To the best of its knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Indenture has been
provided to the Servicer.

 

 

The Bank of New York Mellon Trust Company, N.A.,

 

as Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------



 

Exhibit G

 

[Form of Certificate Regarding Reacquired Contracts]

 

Harley-Davidson Credit Corp.

 

Certificate Regarding Reacquired Contracts

 

The undersigned certifies that [s]he is the [        ] of Harley-Davidson Credit
Corp., a Nevada corporation (the “Servicer”), and that as such is duly
authorized to execute and deliver this certificate on behalf of the Servicer
pursuant to Section 7.08 of the Sale and Servicing Agreement (the “Agreement”)
dated as of January 1, 2020 by and among Harley-Davidson Customer Funding Corp.,
as Trust Depositor, the Servicer, The Bank of New York Mellon Trust Company,
N.A., as Indenture Trustee, and Harley-Davidson Motorcycle Trust 2020-A (all
capitalized terms used herein without definition having the respective meanings
specified in the Agreement), and further certifies that:

 

1.                                      The Contracts on the attached schedule
are to be [re]acquired by the [Seller/Servicer][Trust Depositor] on the date
hereof pursuant to [Section 7.08[(a)][(b)] of the Agreement and Section 5.01 of
the Transfer and Sale Agreement/Section 7.10 of the Agreement/Section 7.11 of
the Agreement.]

 

2.                                      [After giving effect to such
reacquisition, the aggregate Principal Balance, as of the Cutoff Date, of all
Contract(s) reacquired pursuant to Section 7.08(b) of the Agreement does not
exceed [10]% of the Pool Balance as of the Cutoff Date.]

 

3.                                      Upon deposit of the Purchase Price for
such Contracts, such Contracts may, pursuant to Section 7.09 of the Agreement,
be assigned by the Indenture Trustee to the Seller[/Servicer].

 

IN WITNESS WHEREOF, I have affixed hereunto my signature this        day of
             .

 

 

Harley-Davidson Credit Corp.

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

G-1

--------------------------------------------------------------------------------



 

Exhibit H

 

[List of Contracts]

 

H-1

--------------------------------------------------------------------------------



 

Exhibit I

 

[Form of Monthly Report to Noteholders]

 

[see attached]

 

I-1

--------------------------------------------------------------------------------



 

Exhibit J

 

[Seller’s Representations and Warranties]

 

(1)           Representations and Warranties Regarding Seller.  Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, that:

 

(a)           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.

 

(b)           Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.   This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligations of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

(c)           No Consent Required.  Seller is not required to obtain the consent
of any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)           No Violations.  Seller’s execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party will not violate any provision of any existing law or regulation or any
order or decree of any court or the Articles of Incorporation or Bylaws of
Seller, or constitute a material breach of any mortgage, indenture, contract or
other agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

(f)            State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by

 

J-1

--------------------------------------------------------------------------------



 

reorganization or otherwise, and has not changed its state of incorporation
within the four months preceding the Closing Date.

 

(g)           Solvency.  The Seller, after giving effect to the conveyances made
by it hereunder, is Solvent.

 

(2)           Representations and Warranties Regarding Each Contract.  Seller
represents and warrants as to each Contract as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)           Payments.  Except for a payment that is not more than 29 days
delinquent as of the Cutoff Date, no payment default exists on the Contract.

 

(b)           No Waivers.  As of the Cutoff Date, no material term of the
Contract has been affirmatively amended or modified, except amendments and
modifications indicated in the Servicer’s servicing system or in the Contract
File.

 

(c)           Binding Obligation.  The Contract is on a form of contract that
includes rights and remedies allowing the holder to enforce the obligation and
realize on the Motorcycle and represents the legal, valid and binding payment
obligation of the Obligor, enforceable in all material respects by the holder of
the Contract, except as may be limited by bankruptcy, insolvency, reorganization
or other laws relating to the enforcement of creditors’ rights or by general
equitable principles and consumer protection laws.

 

(d)           No Defenses.  As of the Cutoff Date, no right of rescission,
setoff, counterclaim or defense asserted or threatened with respect to such
Contract was indicated in the Servicer’s servicing system or related Contract
File.

 

(e)           Insurance.  The terms of the Contract require that for the term of
such Contract the Motorcycle securing such Contract will be covered by physical
damage insurance.

 

(f)            Origination.  The Contract (i) was originated by Eaglemark
Savings Bank in the regular course of its business, (ii) was fully and properly
executed by the parties thereto, and (iii) has been purchased by Seller in the
regular course of its business.

 

(g)           Compliance with Law.  At the time it was originated, the Contract
complied in all material respects with all requirements of law in effect at the
time.

 

(h)           Contract in Force.  As of the Cutoff Date, the Servicer’s
servicing system indicates that the Contract was not satisfied or subordinated
in whole or in part or rescinded, and the related Motorcycle securing the
Contract has not been released from the lien of the Contract in whole or in
part.

 

(i)            Valid Security Interest.  The Contract has created or shall
create a valid, binding and enforceable first priority security interest in
favor of the Seller in the Motorcycle, except as to priority for any Permitted
Liens, which security interest is assignable by the Seller to the Depositor.

 

(j)            No Defaults.  As of the Cutoff Date, no default, breach,
violation or event permitting acceleration was recorded in the Servicer’s
servicing system with respect to any

 

J-2

--------------------------------------------------------------------------------



 

Contract.  Seller has not waived any such default, breach, violation or event
permitting acceleration.  As of the Cutoff Date, no Motorcycle was in
repossession.

 

(k)           Installments.  The Contract has a fixed Contract Rate and provides
for monthly payments of principal and interest which, if timely made, would
fully amortize the loan on a simple-interest basis over its term.

 

(l)            Owner of Record.  The Seller is identified as the “owner of
record” on all electronic chattel paper relating to the Contract, and the Seller
has “control,” as defined in Section 9-105 of the UCC, of all electronic chattel
paper relating to the Contract. The Contract does not have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed by
the Seller to any Person other than the Trust Depositor.

 

(m)          Good Title.  Immediately before the sale and assignment under the
Transfer and Sale Agreement and under this Agreement, the Seller has good and
marketable title to the Contract, free and clear of any encumbrance or lien,
except for any Permitted Liens, and, immediately upon the transfer of the
Contract by the Seller, the Trust Depositor shall have good and marketable title
to the Contract free and clear of any encumbrance or lien, except for any
Permitted Liens, and, immediately upon the transfer of the Contract by the Trust
Depositor, the Issuer shall have good and marketable title to the Contract free
and clear of any encumbrance, equity, loan, pledge, charge, claim or security
interest, other than the liens created by the Indenture and any Permitted Liens.

 

(n)           No Government Obligors. The Obligor is not the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(o)           Obligor Bankruptcy.  At the Cutoff Date, the Obligor was not the
subject of a bankruptcy proceeding, according to the records in Servicer’s
servicing system.

 

(p)           Chattel Paper; One Original.  The Contract is either “tangible
chattel paper” or “electronic chattel paper”.  The Contract is evidenced by
either (i) one executed tangible record constituting or forming a part of the
Contract that is “tangible chattel paper”, or (ii) a single “authoritative copy”
of the electronic record constituting or forming a part of the Contract that is
“electronic chattel paper”. Terms in quotation marks have the meaning assigned
to them in the applicable UCC.

 

(q)           Selection Criteria.  The Contract is secured by a new or used
Motorcycle.  No Contract has a Contract Rate less than 0.990%.  The Contract
amortizes the amount financed over an original term no greater than 84 months
(excluding periods of deferral of first payment).  The Contract has a Principal
Balance of at least $500.00 as of the Cutoff Date.

 

(3)           Representations and Warranties Regarding the Contracts in the
Aggregate.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)           Amounts.  The Pool Balance as of the Cutoff Date equals or exceeds
the aggregate principal amount of the Notes on the Closing Date.

 

(b)           Characteristics.  The Contracts have the following
characteristics: (i) all the Contracts are secured by Motorcycles; (ii) no
Contract has a remaining maturity of more than 84

 

J-3

--------------------------------------------------------------------------------



 

months; and (iii) the final scheduled payment on the Contract with the latest
maturity is due no later than September 25, 2026.  Approximately 69.27% of the
Pool Balance as of the Cutoff Date is attributable to loans for purchases of new
Motorcycles and approximately 30.73% is attributable to loans for purchases of
used Motorcycles.  No Contract was originated after the Cutoff Date.  No
Contract has a Contract Rate less than 0.990%.

 

(c)           Marking Records.  As of the Closing Date, Seller has caused the
Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust Corpus, are owned by the Trust and
constitute security for the Notes.

 

(d)           No Adverse Selection.  No selection procedures adverse to
Noteholders have been employed in selecting the Contracts.

 

(e)           True Sale.  The transactions contemplated by the Transfer and Sale
Agreement and the Sale and Servicing Agreement constitute valid sales, transfers
and assignments from Seller to Trust Depositor and from Trust Depositor to the
Trust of all of Seller’s right, title and interest in the Contract Assets as of
the Closing Date.

 

(f)            All Filings Made.  All filings (including, without limitation,
UCC filings) required to be made by any Person and actions required to be taken
or performed by any Person in any jurisdiction to give the Indenture Trustee a
first priority perfected security interest (subject only to Permitted Liens) in
the Contracts, the proceeds thereof and the rest of the Collateral have been
made, taken or performed.  All financing statements filed or to be filed against
the Seller in favor of the Trust Depositor in connection herewith describing the
Contracts contain a statement to the following effect:  “A purchase of or
security interest in any collateral described in this financing statement,
except as provided in the Sale and Servicing Agreement, will violate the rights
of the Issuer.”

 

(g)           List of Contracts.  The information set forth in the List of
Contracts is true, complete and correct in all material respects as of the
Cutoff Date.

 

(h)           Lockbox Bank.  All Obligors have been instructed to make payments
to a Lockbox Account (either directly by remitting payments to a Lockbox, or
indirectly by making payments through direct debit, the telephone or the
internet to an account of the Servicer which payments will be subsequently
transferred from such account to one or more Lockbox Banks), and no person
claiming through or under Seller has any claim or interest in a Lockbox Account
other than the related Lockbox Bank; provided, however, that other Persons may
have an interest in certain other collections therein not related to the
Contracts.

 

(4)          Representations and Warranties Regarding the Contract Files. 
Seller represents and warrants as of the execution and delivery of this
Agreement and as of the Closing Date, that:

 

(a)           Possession.  Immediately prior to the Closing Date, the Servicer
or its custodian will have possession of each original Contract and the related
complete Contract File.  Each of such documents which is required to be signed
by the Obligor has been signed by the Obligor in the appropriate spaces.  All
blanks on any form have been properly filled in and each form has otherwise been
correctly prepared.  The complete Contract File for each Contract currently is
in the possession of the Servicer or its custodian.

 

J-4

--------------------------------------------------------------------------------



 

(b)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contracts and the Contract Files by Seller pursuant to the Transfer and Sale
Agreement and by Trust Depositor pursuant to the Sale and Servicing Agreement is
not subject to the bulk transfer or any similar statutory provisions in effect
in any applicable jurisdiction.

 

J-5

--------------------------------------------------------------------------------



 

Exhibit K

 

[Lockbox Bank and Lockbox Account]

 

Lockbox

 

For Standard U.S. Mail:

Harley-Davidson Credit Corp.

Department 15129

Palatine, IL  60055-5129

 

For UPS and FedEx:

Harley-Davidson Credit Corp.

Department 15129

5505 N. Cumberland Avenue, Suite 307

Chicago, IL 60656-1471

 

Lockbox Bank

 

The Bank of New York Mellon

 

K-1

--------------------------------------------------------------------------------